
	
		II
		110th CONGRESS
		1st Session
		S. 330
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 18, 2007
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize secure borders and
		  comprehensive immigration reform, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Border Security and Immigration Reform
			 Act of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Reference to the Immigration and Nationality Act.
					Sec. 3. Definitions.
					TITLE I—BORDER ENFORCEMENT
					Subtitle A—Assets for Controlling United States
				Borders
					Sec. 101. Enforcement personnel.
					Sec. 102. Technological assets.
					Sec. 103. Infrastructure.
					Sec. 104. Border Patrol checkpoints.
					Sec. 105. Ports of entry.
					Sec. 106. Construction of strategic border fencing and vehicle
				barriers.
					Subtitle B—Border Security Plans, Strategies, and
				Reports
					Sec. 111. Surveillance plan.
					Sec. 112. National Strategy for Border Security.
					Sec. 113. Reports on improving the exchange of information on
				North American security.
					Sec. 114. Improving the security of Mexico’s southern
				border.
					Sec. 115. Combating human smuggling.
					Sec. 116. Deaths at United States-Mexico border.
					Sec. 117. Cooperation with the Government of
				Mexico.
					Subtitle C—Other Border Security Initiatives
					Sec. 121. Biometric data enhancements.
					Sec. 122. Secure communication.
					Sec. 123. Border Patrol training capacity review.
					Sec. 124. US–VISIT System.
					Sec. 125. Document fraud detection.
					Sec. 126. Improved document integrity.
					Sec. 127. Cancellation of visas.
					Sec. 128. Biometric entry-exit system.
					Sec. 129. Border study.
					Sec. 130. Secure Border Initiative financial
				accountability.
					Sec. 131. Mandatory detention for aliens apprehended at or
				between ports of entry.
					Sec. 132. Evasion of inspection or violation of arrival,
				reporting, entry, or clearance requirements.
					Sec. 133. Temporary National Guard support for securing the
				southern land border of the United States.
					Sec. 134. Report on incentives to encourage certain Members and
				former Members of the Armed Forces to serve in the Bureau of Customs and Border
				Protection.
					Sec. 135. Western Hemisphere Travel Initiative.
					Sec. 136. Recruitment and retention program.
					Subtitle D—Border Law Enforcement Relief Act
					Sec. 141. Short title.
					Sec. 142. Findings.
					Sec. 143. Border relief grant program.
					Sec. 144. Enforcement of Federal immigration law.
					Subtitle E—Rapid Response Measures
					Sec. 151. Deployment of Border Patrol agents.
					Sec. 152. Border Patrol major assets.
					Sec. 153. Electronic equipment.
					Sec. 154. Personal equipment.
					Sec. 155. Authorization of appropriations.
					TITLE II—INTERIOR ENFORCEMENT
					Sec. 201. Removal and denial of benefits to terrorist
				aliens.
					Sec. 202. Detention and removal of aliens ordered
				removed.
					Sec. 203. Aggravated felony.
					Sec. 204. Terrorist bars.
					Sec. 205. Increased criminal penalties related to gang
				violence, removal, and alien smuggling.
					Sec. 206. Illegal entry.
					Sec. 207. Illegal reentry.
					Sec. 208. Reform of passport, visa, and immigration fraud
				offenses.
					Sec. 209. Inadmissibility and removal for passport and
				immigration fraud offenses.
					Sec. 210. Incarceration of criminal aliens.
					Sec. 211. Encouraging aliens to depart voluntarily.
					Sec. 212. Deterring aliens ordered removed from remaining in
				the United States unlawfully.
					Sec. 213. Prohibition of the sale of firearms to, or the
				possession of, firearms by certain aliens.
					Sec. 214. Uniform statute of limitations for certain
				immigration, naturalization, and peonage offenses.
					Sec. 215. Diplomatic security service.
					Sec. 216. Field agent allocation and background
				checks.
					Sec. 217. Construction.
					Sec. 218. State Criminal Alien Assistance Program.
					Sec. 219. Transportation and processing of illegal aliens
				apprehended by State and local law enforcement officers.
					Sec. 220. Reducing illegal immigration and alien smuggling on
				tribal lands.
					Sec. 221. Alternatives to detention.
					Sec. 222. Conforming amendment.
					Sec. 223. Reporting requirements.
					Sec. 224. State and local enforcement of Federal immigration
				laws.
					Sec. 225. Removal of drunk drivers.
					Sec. 226. Medical services in underserved areas.
					Sec. 227. Expedited removal.
					Sec. 228. Protecting immigrants from convicted sex
				offenders.
					Sec. 229. Law enforcement authority of States and political
				subdivisions and transfer to Federal custody.
					Sec. 230. Laundering of monetary instruments.
					Sec. 231. Listing of immigration violators in the National
				Crime Information Center database.
					Sec. 232. Cooperative enforcement programs.
					Sec. 233. Increase of Federal detention space and the
				utilization of facilities identified for closures as a result of the Defense
				Base Closure Realignment Act of 1990.
					Sec. 234. Determination of Immigration status of individuals
				charged with Federal offenses.
					Sec. 235. Expansion of the Justice Prisoner and Alien Transfer
				System.
					TITLE III—Illegal alien registration
					Sec. 301. Registration for illegal workers.
					Sec. 302. Guest worker program.
					Sec. 303. Effective date.
					TITLE IV—Penalties
					Sec. 401. Increased criminal penalties for document
				fraud.
					Sec. 402. Increased criminal penalties for certain
				crimes.
					Sec. 403. Additional penalties.
					TITLE V—Removal and violation tracking
					Sec. 501. Institutional removal program.
					Sec. 502. Authorization for detention after completion of state
				or local prison sentence.
					Sec. 503. Use of the National Crime Information Center Database
				to track violations of immigration law.
					TITLE VI—Border security certification
					Sec. 601. Border security certification.
				
			2.Reference to the
			 Immigration and Nationality
			 ActExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
		3.DefinitionsIn this Act:
			(1)DepartmentExcept as otherwise provided, the term
			 Department means the Department of Homeland Security.
			(2)SecretaryExcept as otherwise provided, the term
			 Secretary means the Secretary of Homeland Security.
			IBORDER ENFORCEMENT
			AAssets for Controlling United States
			 Borders
				101.Enforcement personnel
					(a)Additional Personnel
						(1)Port of entry inspectorsIn each of the fiscal years 2008 through
			 2012, the Secretary shall, subject to the availability of appropriations,
			 increase by not less than 500 the number of positions for full-time active duty
			 port of entry inspectors and provide appropriate training, equipment, and
			 support to such additional inspectors.
						(2)Investigative personnel
							(A)Immigration and customs enforcement
			 investigatorsSection 5203 of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 118 Stat. 3734) is amended by striking 800 and
			 inserting 1000.
							(B)Additional personnelIn addition to the positions authorized
			 under section 5203 of the Intelligence Reform and Terrorism Prevention Act of
			 2004, as amended by subparagraph (A), during each of the fiscal years 2008
			 through 2012, the Secretary shall, subject to the availability of
			 appropriations, increase by not less than 200 the number of positions for
			 personnel within the Department assigned to investigate alien smuggling.
							(3)Deputy united states marshalsIn each of the fiscal years 2008 through
			 2012, the Attorney General shall, subject to the availability of
			 appropriations, increase by not less than 50 the number of positions for
			 full-time active duty Deputy United States Marshals that investigate criminal
			 matters related to immigration.
						(4)Recruitment of former military
			 personnel
							(A)In generalThe Commissioner of United States Customs
			 and Border Protection, in conjunction with the Secretary of Defense or a
			 designee of the Secretary of Defense, shall establish a program to actively
			 recruit members of the Army, Navy, Air Force, Marine Corps, and Coast Guard who
			 have elected to separate from active duty.
							(B)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner shall submit a report on the
			 implementation of the recruitment program established pursuant to subparagraph
			 (A) to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives.
							(b)Authorization of Appropriations
						(1)Port of entry inspectorsThere are authorized to be appropriated to
			 the Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out paragraph (1) of subsection (a).
						(2)Deputy united states marshalsThere are authorized to be appropriated to
			 the Attorney General such sums as may be necessary for each of the fiscal years
			 2008 through 2012 to carry out subsection (a)(3).
						(3)Border patrol agentsSection 5202 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (118 Stat. 3734) is amended to read as
			 follows:
							
								5202.Increase in Full-Time Border Patrol
				agents
									(a)Annual IncreasesThe Secretary of Homeland Security shall,
				subject to the availability of appropriations for such purpose, increase the
				number of positions for full-time active-duty border patrol agents within the
				Department of Homeland Security (above the number of such positions for which
				funds were appropriated for the preceding fiscal year), by—
										(1)2,800 in fiscal year 2008;
										(2)2,800 in fiscal year 2009;
										(3)2,800 in fiscal year 2010;
										(4)2,800 in fiscal year 2011; and
										(5)2,800 in fiscal year 2012;
										(b)Northern BorderIn each of the fiscal years 2008 through
				2012, in addition to the border patrol agents assigned along the northern
				border of the United States during the previous fiscal year, the Secretary
				shall assign a number of border patrol agents equal to not less than 20 percent
				of the net increase in border patrol agents during each such fiscal
				year.
									(c)Authorization of
				AppropriationsThere are
				authorized to be appropriated such sums as may be necessary for each of fiscal
				years 2008 through 2012 to carry out this
				section.
									.
						102.Technological assets
					(a)Acquisition
						(1)In generalSubject to the availability of
			 appropriations, the Secretary shall procure additional unmanned aerial vehicles
			 and related equipment as described in paragraph (2), cameras, poles, sensors,
			 and other technologies necessary to achieve operational control of the
			 international borders of the United States and to establish a security
			 perimeter known as a virtual fence along such international
			 borders to provide a barrier to illegal immigration.
						(2)Unmanned aerial vehiclesThe unmanned aerial vehicles and related
			 equipment described in this paragraph are MQ-9 unmanned aerial vehicles and
			 related equipment including—
							(A)additional sensors;
							(B)critical spares;
							(C)satellite command and control; and
							(D)other necessary equipment for operational
			 support.
							(b)Increased Availability of
			 EquipmentThe Secretary and
			 the Secretary of Defense shall develop and implement a plan to use authorities
			 provided to the Secretary of Defense under chapter 18 of title 10, United
			 States Code, to increase the availability and use of Department of Defense
			 equipment, including unmanned aerial vehicles, tethered aerostat radars, and
			 other surveillance equipment, to assist the Secretary in carrying out
			 surveillance activities conducted at or near the international land borders of
			 the United States to prevent illegal immigration.
					(c)ReportNot later than 6 months after the date of
			 enactment of this Act, the Secretary and the Secretary of Defense shall submit
			 to Congress a report that contains—
						(1)a description of the current use of
			 Department of Defense equipment to assist the Secretary in carrying out
			 surveillance of the international land borders of the United States and
			 assessment of the risks to citizens of the United States and foreign policy
			 interests associated with the use of such equipment;
						(2)the plan developed under subsection (b) to
			 increase the use of Department of Defense equipment to assist such surveillance
			 activities; and
						(3)a description of the types of equipment and
			 other support to be provided by the Secretary of Defense under such plan during
			 the 1-year period beginning on the date of the submission of the report.
						(d)Authorization of Appropriations
						(1)In generalThere are authorized to be appropriated to
			 the Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out subsection (a), including to carry out paragraph (2)
			 of such subsection—
							(A)$178,400,000 for fiscal year 2008;
			 and
							(B)$276,000,000 for fiscal year 2009.
							(2)Availability of fundsAmounts appropriated pursuant to the
			 authorization of appropriations set out in subparagraphs (A) and (B) of
			 paragraph (1) are authorized to remain available until expended.
						(e)Unmanned Aerial Vehicle Pilot
			 ProgramDuring the 1-year
			 period beginning on the date on which the report is submitted under subsection
			 (c), the Secretary shall conduct a pilot program to test unmanned aerial
			 vehicles for border surveillance along the international border between Canada
			 and the United States.
					(f)ConstructionNothing in this section may be construed as
			 altering or amending the prohibition on the use of any part of the Army or the
			 Air Force as a posse comitatus under section 1385 of title 18, United States
			 Code.
					103.Infrastructure
					(a)Construction of Border Control
			 FacilitiesSubject to the
			 availability of appropriations, the Secretary shall construct all-weather roads
			 and acquire additional vehicle barriers and facilities necessary to achieve
			 operational control of the international borders of the United States.
					(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2008 through 2012 to carry out subsection
			 (a).
					104.Border Patrol checkpointsThe Secretary may maintain temporary or
			 permanent checkpoints on roadways in border patrol sectors that are located in
			 proximity to the international border between the United States and
			 Mexico.
				105.Ports
			 of entryThe Secretary is
			 authorized to—
					(1)construct additional ports of entry along
			 the international land borders of the United States, at locations to be
			 determined by the Secretary; and
					(2)make necessary improvements to the ports of
			 entry in existence on the date of the enactment of this Act.
					106.Construction of strategic border fencing
			 and vehicle barriers
					(a)Tucson SectorThe Secretary shall—
						(1)replace all aged, deteriorating, or damaged
			 primary fencing in the Tucson Sector located proximate to population centers in
			 Douglas, Nogales, Naco, and Lukeville, Arizona with double- or triple-layered
			 fencing running parallel to the international border between the United States
			 and Mexico;
						(2)extend the double- or triple-layered
			 fencing for a distance of not less than 2 miles beyond urban areas, except that
			 the double- or triple-layered fence shall extend west of Naco, Arizona, for a
			 distance of 10 miles; and
						(3)construct not less than 150 miles of
			 vehicle barriers and all-weather roads in the Tucson Sector running parallel to
			 the international border between the United States and Mexico in areas that are
			 known transit points for illegal cross-border traffic.
						(b)Yuma SectorThe Secretary shall—
						(1)replace all aged, deteriorating, or damaged
			 primary fencing in the Yuma Sector located proximate to population centers in
			 Yuma, Somerton, and San Luis, Arizona with double- or triple-layered fencing
			 running parallel to the international border between the United States and
			 Mexico;
						(2)extend the double- or triple-layered
			 fencing for a distance of not less than 2 miles beyond urban areas in the Yuma
			 Sector; and
						(3)construct not less than 50 miles of vehicle
			 barriers and all-weather roads in the Yuma Sector running parallel to the
			 international border between the United States and Mexico in areas that are
			 known transit points for illegal cross-border traffic.
						(c)Other High Trafficked AreasThe Secretary shall construct not less than
			 370 miles of triple-layered fencing which may include portions already
			 constructed in San Diego Tucson and Yuma Sectors, and 500 miles of vehicle
			 barriers in other areas along the southwest border that the Secretary
			 determines are areas that are most often used by smugglers and illegal aliens
			 attempting to gain illegal entry into the United States.
					(d)Construction DeadlineThe Secretary shall immediately commence
			 construction of the fencing, barriers, and roads described in subsections (a),
			 (b), and (c) and shall complete such construction not later than 2 years after
			 the date of the enactment of this Act.
					(e)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit a report to the Committee on
			 the Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives that describes the progress that has been made in constructing
			 the fencing, barriers, and roads described in subsections (a), (b), and
			 (c).
					(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
					BBorder Security Plans, Strategies, and
			 Reports
				111.Surveillance plan
					(a)Requirement for PlanThe Secretary shall develop a comprehensive
			 plan for the systematic surveillance of the international land and maritime
			 borders of the United States.
					(b)ContentThe plan required by subsection (a) shall
			 include the following:
						(1)An assessment of existing technologies
			 employed on the international land and maritime borders of the United
			 States.
						(2)A description of the compatibility of new
			 surveillance technologies with surveillance technologies in use by the
			 Secretary on the date of the enactment of this Act.
						(3)A description of how the Commissioner of
			 the United States Customs and Border Protection of the Department is working,
			 or is expected to work, with the Under Secretary for Science and Technology of
			 the Department to identify and test surveillance technology.
						(4)A description of the specific surveillance
			 technology to be deployed.
						(5)Identification of any obstacles that may
			 impede such deployment.
						(6)A detailed estimate of all costs associated
			 with such deployment and with continued maintenance of such
			 technologies.
						(7)A description of how the Secretary is
			 working with the Administrator of the Federal Aviation Administration on safety
			 and airspace control issues associated with the use of unmanned aerial
			 vehicles.
						(c)Submission to CongressNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress the plan
			 required by this section.
					112.National Strategy for Border
			 Security
					(a)Requirement for StrategyThe Secretary, in consultation with the
			 heads of other appropriate Federal agencies, shall develop a National Strategy
			 for Border Security that describes actions to be carried out to achieve
			 operational control over all ports of entry into the United States and the
			 international land and maritime borders of the United States.
					(b)ContentThe National Strategy for Border Security
			 shall include the following:
						(1)The implementation schedule for the
			 comprehensive plan for systematic surveillance described in section 111.
						(2)An assessment of the threat posed by
			 terrorists and terrorist groups that may try to infiltrate the United States at
			 locations along the international land and maritime borders of the United
			 States.
						(3)A risk assessment for all United States
			 ports of entry and all portions of the international land and maritime borders
			 of the United States that includes a description of activities being
			 undertaken—
							(A)to prevent the entry of terrorists, other
			 unlawful aliens, instruments of terrorism, narcotics, and other contraband into
			 the United States; and
							(B)to protect critical infrastructure at or
			 near such ports of entry or borders.
							(4)An assessment of the legal requirements
			 that prevent achieving and maintaining operational control over the entire
			 international land and maritime borders of the United States.
						(5)An assessment of the most appropriate,
			 practical, and cost-effective means of defending the international land and
			 maritime borders of the United States against threats to security and illegal
			 transit, including intelligence capacities, technology, equipment, personnel,
			 and training needed to address security vulnerabilities.
						(6)An assessment of staffing needs for all
			 border security functions, taking into account threat and vulnerability
			 information pertaining to the borders and the impact of new security programs,
			 policies, and technologies.
						(7)A description of the border security roles
			 and missions of Federal, State, regional, local, and tribal authorities, and
			 recommendations regarding actions the Secretary can carry out to improve
			 coordination with such authorities to enable border security and enforcement
			 activities to be carried out in a more efficient and effective manner.
						(8)An assessment of existing efforts and
			 technologies used for border security and the effect of the use of such efforts
			 and technologies on civil rights, personal property rights, privacy rights, and
			 civil liberties, including an assessment of efforts to take into account asylum
			 seekers, trafficking victims, unaccompanied minor aliens, and other vulnerable
			 populations.
						(9)A prioritized list of research and
			 development objectives to enhance the security of the international land and
			 maritime borders of the United States.
						(10)A description of ways to ensure that the
			 free flow of travel and commerce is not diminished by efforts, activities, and
			 programs aimed at securing the international land and maritime borders of the
			 United States.
						(11)An assessment of additional detention
			 facilities and beds that are needed to detain unlawful aliens apprehended at
			 United States ports of entry or along the international land borders of the
			 United States.
						(12)A description of the performance metrics to
			 be used to ensure accountability by the bureaus of the Department in
			 implementing such Strategy.
						(13)A schedule for the implementation of the
			 security measures described in such Strategy, including a prioritization of
			 security measures, realistic deadlines for addressing the security and
			 enforcement needs, an estimate of the resources needed to carry out such
			 measures, and a description of how such resources should be allocated.
						(c)ConsultationIn developing the National Strategy for
			 Border Security, the Secretary shall consult with representatives of—
						(1)State, local, and tribal authorities with
			 responsibility for locations along the international land and maritime borders
			 of the United States; and
						(2)appropriate private sector entities,
			 nongovernmental organizations, and affected communities that have expertise in
			 areas related to border security.
						(d)CoordinationThe National Strategy for Border Security
			 shall be consistent with the National Strategy for Maritime Security developed
			 pursuant to Homeland Security Presidential Directive 13, dated December 21,
			 2004.
					(e)Submission to Congress
						(1)StrategyNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit to Congress the National
			 Strategy for Border Security.
						(2)UpdatesThe Secretary shall submit to Congress any
			 update of such Strategy that the Secretary determines is necessary, not later
			 than 30 days after such update is developed.
						(f)Immediate ActionNothing in this section or section 111 may
			 be construed to relieve the Secretary of the responsibility to take all actions
			 necessary and appropriate to achieve and maintain operational control over the
			 entire international land and maritime borders of the United States.
					113.Reports on improving the exchange of
			 information on North American security
					(a)Requirement for ReportsNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the Secretary of State, in
			 coordination with the Secretary and the heads of other appropriate Federal
			 agencies, shall submit to Congress a report on improving the exchange of
			 information related to the security of North America.
					(b)ContentsEach report submitted under subsection (a)
			 shall contain a description of the following:
						(1)Security clearances and document
			 integrityThe progress made
			 toward the development of common enrollment, security, technical, and biometric
			 standards for the issuance, authentication, validation, and repudiation of
			 secure documents, including—
							(A)technical and biometric standards based on
			 best practices and consistent with international standards for the issuance,
			 authentication, validation, and repudiation of travel documents,
			 including—
								(i)passports;
								(ii)visas; and
								(iii)permanent resident cards;
								(B)working with Canada and Mexico to encourage
			 foreign governments to enact laws to combat alien smuggling and trafficking,
			 and laws to forbid the use and manufacture of fraudulent travel documents and
			 to promote information sharing;
							(C)applying the necessary pressures and
			 support to ensure that other countries meet proper travel document standards
			 and are committed to travel document verification before the citizens of such
			 countries travel internationally, including travel by such citizens to the
			 United States; and
							(D)providing technical assistance for the
			 development and maintenance of a national database built upon identified best
			 practices for biometrics associated with visa and travel documents.
							(2)Immigration and visa
			 managementThe progress of
			 efforts to share information regarding high-risk individuals who may attempt to
			 enter Canada, Mexico, or the United States, including the progress made—
							(A)in implementing the Statement of Mutual
			 Understanding on Information Sharing, signed by Canada and the United States in
			 February 2003; and
							(B)in identifying trends related to
			 immigration fraud, including asylum and document fraud, and to analyze such
			 trends.
							(3)Visa policy coordination and immigration
			 securityThe progress made by
			 Canada, Mexico, and the United States to enhance the security of North America
			 by cooperating on visa policy and identifying best practices regarding
			 immigration security, including the progress made—
							(A)in enhancing consultation among officials
			 who issue visas at the consulates or embassies of Canada, Mexico, or the United
			 States throughout the world to share information, trends, and best practices on
			 visa flows;
							(B)in comparing the procedures and policies of
			 Canada and the United States related to visitor visa processing,
			 including—
								(i)application process;
								(ii)interview policy;
								(iii)general screening procedures;
								(iv)visa validity;
								(v)quality control measures; and
								(vi)access to appeal or review;
								(C)in exploring methods for Canada, Mexico,
			 and the United States to waive visa requirements for nationals and citizens of
			 the same foreign countries;
							(D)in providing technical assistance for the
			 development and maintenance of a national database built upon identified best
			 practices for biometrics associated with immigration violators;
							(E)in developing and implementing an
			 immigration security strategy for North America that works toward the
			 development of a common security perimeter by enhancing technical assistance
			 for programs and systems to support advance automated reporting and risk
			 targeting of international passengers;
							(F)in sharing information on lost and stolen
			 passports on a real-time basis among immigration or law enforcement officials
			 of Canada, Mexico, and the United States; and
							(G)in collecting 10 fingerprints from each
			 individual who applies for a visa.
							(4)North american visitor overstay
			 programThe progress made by
			 Canada and the United States in implementing parallel entry-exit tracking
			 systems that, while respecting the privacy laws of both countries, share
			 information regarding third country nationals who have overstayed their period
			 of authorized admission in either Canada or the United States.
						(5)Terrorist watch listsThe progress made in enhancing the capacity
			 of the United States to combat terrorism through the coordination of
			 counterterrorism efforts, including the progress made—
							(A)in developing and implementing bilateral
			 agreements between Canada and the United States and between Mexico and the
			 United States to govern the sharing of terrorist watch list data and to
			 comprehensively enumerate the uses of such data by the governments of each
			 country;
							(B)in establishing appropriate linkages among
			 Canada, Mexico, and the United States Terrorist Screening Center; and
							(C)in exploring with foreign governments the
			 establishment of a multilateral watch list mechanism that would facilitate
			 direct coordination between the country that identifies an individual as an
			 individual included on a watch list, and the country that owns such list,
			 including procedures that satisfy the security concerns and are consistent with
			 the privacy and other laws of each participating country.
							(6)Money laundering, currency smuggling, and
			 alien smugglingThe progress
			 made in improving information sharing and law enforcement cooperation in
			 combating organized crime, including the progress made—
							(A)in combating currency smuggling, money
			 laundering, alien smuggling, and trafficking in alcohol, firearms, and
			 explosives;
							(B)in implementing the agreement between
			 Canada and the United States known as the Firearms Trafficking Action
			 Plan;
							(C)in determining the feasibility of
			 formulating a firearms trafficking action plan between Mexico and the United
			 States;
							(D)in developing a joint threat assessment on
			 organized crime between Canada and the United States;
							(E)in determining the feasibility of
			 formulating a joint threat assessment on organized crime between Mexico and the
			 United States;
							(F)in developing mechanisms to exchange
			 information on findings, seizures, and capture of individuals transporting
			 undeclared currency; and
							(G)in developing and implementing a plan to
			 combat the transnational threat of illegal drug trafficking.
							(7)Law enforcement cooperationThe progress made in enhancing law
			 enforcement cooperation among Canada, Mexico, and the United States through
			 enhanced technical assistance for the development and maintenance of a national
			 database built upon identified best practices for biometrics associated with
			 known and suspected criminals or terrorists, including exploring the formation
			 of law enforcement teams that include personnel from the United States and
			 Mexico, and appropriate procedures for such teams.
						114.Improving the security of Mexico’s southern
			 border
					(a)Technical AssistanceThe Secretary of State, in coordination
			 with the Secretary, shall work to cooperate with the head of Foreign Affairs
			 Canada and the appropriate officials of the Government of Mexico to establish a
			 program—
						(1)to assess the specific needs of Guatemala
			 and Belize in maintaining the security of the international borders of such
			 countries;
						(2)to use the assessment made under paragraph
			 (1) to determine the financial and technical support needed by Guatemala and
			 Belize from Canada, Mexico, and the United States to meet such needs;
						(3)to provide technical assistance to
			 Guatemala and Belize to promote issuance of secure passports and travel
			 documents by such countries; and
						(4)to encourage Guatemala and Belize—
							(A)to control alien smuggling and
			 trafficking;
							(B)to prevent the use and manufacture of
			 fraudulent travel documents; and
							(C)to share relevant information with Mexico,
			 Canada, and the United States.
							(b)Border Security for Belize, Guatemala, and
			 MexicoThe Secretary, in
			 consultation with the Secretary of State, shall work to cooperate—
						(1)with the appropriate officials of the
			 Government of Guatemala and the Government of Belize to provide law enforcement
			 assistance to Guatemala and Belize that specifically addresses immigration
			 issues to increase the ability of the Government of Guatemala to dismantle
			 human smuggling organizations and gain additional control over the
			 international border between Guatemala and Belize; and
						(2)with the appropriate officials of the
			 Government of Belize, the Government of Guatemala, the Government of Mexico,
			 and the governments of neighboring contiguous countries to establish a program
			 to provide needed equipment, technical assistance, and vehicles to manage,
			 regulate, and patrol the international borders between Mexico and Guatemala and
			 between Mexico and Belize.
						(c)Tracking Central American
			 GangsThe Secretary of State,
			 in coordination with the Secretary and the Director of the Federal Bureau of
			 Investigation, shall work to cooperate with the appropriate officials of the
			 Government of Mexico, the Government of Guatemala, the Government of Belize,
			 and the governments of other Central American countries—
						(1)to assess the direct and indirect impact on
			 the United States and Central America of deporting violent criminal
			 aliens;
						(2)to establish a program and database to
			 track individuals involved in Central American gang activities;
						(3)to develop a mechanism that is acceptable
			 to the governments of Belize, Guatemala, Mexico, the United States, and other
			 appropriate countries to notify such a government if an individual suspected of
			 gang activity will be deported to that country prior to the deportation and to
			 provide support for the reintegration of such deportees into that country;
			 and
						(4)to develop an agreement to share all
			 relevant information related to individuals connected with Central American
			 gangs.
						(d)Limitations on AssistanceAny funds made available to carry out this
			 section shall be subject to the limitations contained in section 551 of the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act
			 of 2006 (Public Law 109–102; 119 Stat. 2218).
					115.Combating human smuggling
					(a)Requirement for PlanThe Secretary shall develop and implement a
			 plan to improve coordination between the Bureau of Immigration and Customs
			 Enforcement and the Bureau of Customs and Border Protection of the Department
			 and any other Federal, State, local, or tribal authorities, as determined
			 appropriate by the Secretary, to improve coordination efforts to combat human
			 smuggling.
					(b)ContentIn developing the plan required by
			 subsection (a), the Secretary shall consider—
						(1)the interoperability of databases utilized
			 to prevent human smuggling;
						(2)adequate and effective personnel
			 training;
						(3)methods and programs to effectively target
			 networks that engage in such smuggling;
						(4)effective utilization of—
							(A)visas for victims of trafficking and other
			 crimes; and
							(B)investigatory techniques, equipment, and
			 procedures that prevent, detect, and prosecute international money laundering
			 and other operations that are utilized in smuggling;
							(5)joint measures, with the Secretary of
			 State, to enhance intelligence sharing and cooperation with foreign governments
			 whose citizens are preyed on by human smugglers; and
						(6)other measures that the Secretary considers
			 appropriate to combating human smuggling.
						(c)ReportNot later than 1 year after implementing
			 the plan described in subsection (a), the Secretary shall submit to Congress a
			 report on such plan, including any recommendations for legislative action to
			 improve efforts to combating human smuggling.
					(d)Savings ProvisionNothing in this section may be construed to
			 provide additional authority to any State or local entity to enforce Federal
			 immigration laws.
					116.Deaths at United States-Mexico
			 border
					(a)Collection of StatisticsThe Commissioner of the Bureau of Customs
			 and Border Protection shall collect statistics relating to deaths occurring at
			 the border between the United States and Mexico, including—
						(1)the causes of the deaths; and
						(2)the total number of deaths.
						(b)ReportNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter, the Commissioner of the Bureau
			 of Customs and Border Protection shall submit to the Secretary a report
			 that—
						(1)analyzes trends with respect to the
			 statistics collected under subsection (a) during the preceding year; and
						(2)recommends actions to reduce the deaths
			 described in subsection (a).
						117.Cooperation with the Government of
			 Mexico
					(a)Cooperation Regarding Border
			 SecurityThe Secretary of
			 State, in cooperation with the Secretary and representatives of Federal, State,
			 and local law enforcement agencies that are involved in border security and
			 immigration enforcement efforts, shall work with the appropriate officials from
			 the Government of Mexico to improve coordination between the United States and
			 Mexico regarding—
						(1)improved border security along the
			 international border between the United States and Mexico;
						(2)the reduction of human trafficking and
			 smuggling between the United States and Mexico;
						(3)the reduction of drug trafficking and
			 smuggling between the United States and Mexico;
						(4)the reduction of gang membership in the
			 United States and Mexico;
						(5)the reduction of violence against women in
			 the United States and Mexico; and
						(6)the reduction of other violence and
			 criminal activity.
						(b)Cooperation Regarding Education on
			 Immigration LawsThe
			 Secretary of State, in cooperation with other appropriate Federal officials,
			 shall work with the appropriate officials from the Government of Mexico to
			 carry out activities to educate citizens and nationals of Mexico regarding
			 eligibility for status as a nonimmigrant under Federal law to ensure that the
			 citizens and nationals are not exploited while working in the United
			 States.
					(c)Cooperation Regarding Circular
			 MigrationThe Secretary of
			 State, in cooperation with the Secretary of Labor and other appropriate Federal
			 officials, shall work with the appropriate officials from the Government of
			 Mexico to improve coordination between the United States and Mexico to
			 encourage circular migration, including assisting in the development of
			 economic opportunities and providing job training for citizens and nationals in
			 Mexico.
					(d)Consultation RequirementFederal, State, and local representatives
			 in the United States shall consult with their counterparts in Mexico concerning
			 the construction of additional fencing and related border security structures
			 along the international border between the United States and Mexico, as
			 authorized by this title, before the commencement of any such construction in
			 order to—
						(1)solicit the views of affected
			 communities;
						(2)lessen tensions; and
						(3)foster greater understanding and stronger
			 cooperation on this and other important security issues of mutual
			 concern.
						(e)Annual ReportNot later than 180 days after the date of
			 enactment of this Act, and annually thereafter, the Secretary of State shall
			 submit to Congress a report on the actions taken by the United States and
			 Mexico under this section.
					COther Border Security Initiatives
				121.Biometric data enhancementsNot later than October 1, 2008, the
			 Secretary shall—
					(1)in consultation with the Attorney General,
			 enhance connectivity between the Automated Biometric Fingerprint Identification
			 System (IDENT) of the Department and the Integrated Automated Fingerprint
			 Identification System (IAFIS) of the Federal Bureau of Investigation to ensure
			 more expeditious data searches; and
					(2)in consultation with the Secretary of
			 State, collect all fingerprints from each alien required to provide
			 fingerprints during the alien’s initial enrollment in the integrated entry and
			 exit data system described in section 110 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a).
					122.Secure communicationThe Secretary shall, as expeditiously as
			 practicable, develop and implement a plan to improve the use of satellite
			 communications and other technologies to ensure clear and secure 2-way
			 communication capabilities—
					(1)among all Border Patrol agents conducting
			 operations between ports of entry;
					(2)between Border Patrol agents and their
			 respective Border Patrol stations;
					(3)between Border Patrol agents and residents
			 in remote areas along the international land borders of the United States;
			 and
					(4)between all appropriate border security
			 agencies of the Department and State, local, and tribal law enforcement
			 agencies.
					123.Border Patrol training capacity
			 review
					(a)In GeneralThe Comptroller General of the United
			 States shall conduct a review of the basic training provided to Border Patrol
			 agents by the Secretary to ensure that such training is provided as efficiently
			 and cost-effectively as possible.
					(b)Components of ReviewThe review under subsection (a) shall
			 include the following components:
						(1)An evaluation of the length and content of
			 the basic training curriculum provided to new Border Patrol agents by the
			 Federal Law Enforcement Training Center, including a description of how such
			 curriculum has changed since September 11, 2001, and an evaluation of language
			 and cultural diversity training programs provided within such
			 curriculum.
						(2)A review and a detailed breakdown of the
			 costs incurred by the Bureau of Customs and Border Protection and the Federal
			 Law Enforcement Training Center to train 1 new Border Patrol agent.
						(3)A comparison, based on the review and
			 breakdown under paragraph (2), of the costs, effectiveness, scope, and quality,
			 including geographic characteristics, with other similar training programs
			 provided by State and local agencies, nonprofit organizations, universities,
			 and the private sector.
						(4)An evaluation of whether utilizing
			 comparable non-Federal training programs, proficiency testing, and
			 long-distance learning programs may affect—
							(A)the cost-effectiveness of increasing the
			 number of Border Patrol agents trained per year;
							(B)the per agent costs of basic training;
			 and
							(C)the scope and quality of basic training
			 needed to fulfill the mission and duties of a Border Patrol agent.
							124.US–VISIT SystemNot later than 6 months after the date of
			 the enactment of this Act, the Secretary, in consultation with the heads of
			 other appropriate Federal agencies, shall submit to Congress a schedule
			 for—
					(1)equipping all land border ports of entry of
			 the United States with the U.S.-Visitor and Immigrant Status Indicator
			 Technology (US–VISIT) system implemented under section 110 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1365a);
					(2)developing and deploying at such ports of
			 entry the exit component of the US–VISIT system; and
					(3)making interoperable all immigration
			 screening systems operated by the Secretary.
					125.Document fraud detection
					(a)TrainingSubject to the availability of
			 appropriations, the Secretary shall provide all Customs and Border Protection
			 officers with training in identifying and detecting fraudulent travel
			 documents. Such training shall be developed in consultation with the head of
			 the Forensic Document Laboratory of the Bureau of Immigration and Customs
			 Enforcement.
					(b)Forensic Document LaboratoryThe Secretary shall provide all Customs and
			 Border Protection officers with access to the Forensic Document
			 Laboratory.
					(c)Assessment
						(1)Requirement for assessmentThe Inspector General of the Department
			 shall conduct an independent assessment of the accuracy and reliability of the
			 Forensic Document Laboratory.
						(2)Report to congressNot later than 6 months after the date of
			 the enactment of this Act, the Inspector General shall submit to Congress the
			 findings of the assessment required by paragraph (1).
						(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of fiscal years 2008 through 2012 to carry out this section.
					126.Improved document integrity
					(a)In GeneralSection 303 of the Enhanced Border Security
			 and Visa Entry Reform Act of 2002 (8 U.S.C. 1732) is amended—
						(1)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security;
						(2)in the heading, by striking
			 entry and exit
			 documents and inserting travel and entry documents and evidence of
			 status;
						(3)in subsection (b)(1)—
							(A)by striking Not later than October
			 26, 2004, the and inserting The; and
							(B)by striking visas and both
			 places it appears and inserting visas, evidence of status,
			 and;
							(4)by redesignating subsection (d) as
			 subsection (e); and
						(5)by inserting after subsection (c) the
			 following:
							
								(d)Other DocumentsNot later than October 26, 2008, every
				document, other than an interim document, issued by the Secretary of Homeland
				Security, which may be used as evidence of an alien’s status as an immigrant,
				nonimmigrant, parolee, asylee, or refugee, shall be machine-readable and
				tamper-resistant, and shall incorporate a biometric identifier to allow the
				Secretary of Homeland Security to verify electronically the identity and status
				of the
				alien.
								.
						127.Cancellation of visasSection 222(g) (8 U.S.C. 1202(g)) is
			 amended—
					(1)in paragraph (1)—
						(A)by striking Attorney General
			 and inserting Secretary of Homeland Security; and
						(B)by inserting and any other
			 nonimmigrant visa issued by the United States that is in the possession of the
			 alien after such visa; and
						(2)in paragraph (2)(A), by striking
			 (other than the visa described in paragraph (1)) issued in a consular
			 office located in the country of the alien’s nationality and inserting
			 (other than a visa described in paragraph (1)) issued in a consular
			 office located in the country of the alien’s nationality or foreign
			 residence.
					128.Biometric entry-exit system
					(a)Collection of Biometric Data From Aliens
			 Departing the United StatesSection 215 (8 U.S.C. 1185) is
			 amended—
						(1)by redesignating subsection (c) as
			 subsection (g);
						(2)by moving subsection (g), as redesignated
			 by paragraph (1), to the end; and
						(3)by inserting after subsection (b) the
			 following:
							
								(c)The Secretary of Homeland Security is
				authorized to require aliens departing the United States to provide biometric
				data and other information relating to their immigration
				status.
								.
						(b)Inspection of Applicants for
			 AdmissionSection 235(d) (8
			 U.S.C. 1225(d)) is amended by adding at the end the following:
						
							(5)Authority to collect biometric
				dataIn conducting
				inspections under subsection (b), immigration officers are authorized to
				collect biometric data from—
								(A)any applicant for admission or alien
				seeking to transit through the United States; or
								(B)any lawful permanent resident who is
				entering the United States and who is not regarded as seeking admission
				pursuant to section
				101(a)(13)(C).
								.
					(c)Collection of Biometric Data From Alien
			 CrewmenSection 252 (8 U.S.C.
			 1282) is amended by adding at the end the following:
						
							(d)An immigration officer is authorized to
				collect biometric data from an alien crewman seeking permission to land
				temporarily in the United
				States.
							.
					(d)Grounds of InadmissibilitySection 212 (8 U.S.C. 1182) is
			 amended—
						(1)in subsection (a)(7), by adding at the end
			 the following:
							
								(C)Withholders of biometric dataAny alien who knowingly fails to comply
				with a lawful request for biometric data under section 215(c) or 235(d) is
				inadmissible.
								;
				and
						(2)in subsection (d), by inserting after
			 paragraph (1) the following:
							
								(2)The Secretary of Homeland Security shall
				determine whether a ground for inadmissibility exists with respect to an alien
				described in subparagraph (C) of subsection (a)(7) and may waive the
				application of such subparagraph for an individual alien or a class of aliens,
				at the discretion of the
				Secretary.
								.
						(e)ImplementationSection 7208 of the 9/11 Commission
			 Implementation Act of 2004 (8 U.S.C. 1365b) is amended—
						(1)in subsection (c), by adding at the end the
			 following:
							
								(3)ImplementationIn fully implementing the automated
				biometric entry and exit data system under this section, the Secretary is not
				required to comply with the requirements of chapter 5 of title 5, United States
				Code (commonly referred to as the Administrative Procedure Act) or any other
				law relating to rulemaking, information collection, or publication in the
				Federal Register.
								;
				and
						(2)in subsection (l)—
							(A)by striking There are
			 authorized and inserting the following:
								
									(1)In generalThere are
				authorized
									;
				and
							(B)by adding at the end the following:
								
									(2)Implementation at all land border ports of
				entryThere are authorized to
				be appropriated such sums as may be necessary for each of fiscal years 2008 and
				2009 to implement the automated biometric entry and exit data system at all
				land border ports of
				entry.
									.
							129.Border study
					(a)Southern Border StudyThe Secretary, in consultation with the
			 Attorney General, the Secretary of the Interior, the Secretary of Agriculture,
			 the Secretary of Defense, the Secretary of Commerce, and the Administrator of
			 the Environmental Protection Agency, shall conduct a study on the construction
			 of a system of physical barriers along the southern international land and
			 maritime border of the United States. The study shall include—
						(1)an assessment of the necessity of
			 constructing such a system, including the identification of areas of high
			 priority for the construction of such a system determined after consideration
			 of factors including the amount of narcotics trafficking and the number of
			 illegal immigrants apprehended in such areas;
						(2)an assessment of the feasibility of
			 constructing such a system;
						(3)an assessment of the international,
			 national, and regional environmental impact of such a system, including the
			 impact on zoning, global climate change, ozone depletion, biodiversity loss,
			 and transboundary pollution;
						(4)an assessment of the necessity for ports of
			 entry along such a system;
						(5)an assessment of the impact such a system
			 would have on international trade, commerce, and tourism;
						(6)an assessment of the effect of such a
			 system on private property rights including issues of eminent domain and
			 riparian rights;
						(7)an estimate of the costs associated with
			 building a barrier system, including costs associated with excavation,
			 construction, and maintenance;
						(8)an assessment of the effect of such a
			 system on Indian reservations and units of the National Park System;
						(9)an assessment of the necessity of
			 constructing such a system after the implementation of provisions of this Act
			 relating to guest workers, visa reform, and interior and worksite enforcement,
			 and the likely effect of such provisions on undocumented immigration and the
			 flow of illegal immigrants across the international border of the United
			 States;
						(10)an assessment of the impact of such a
			 system on diplomatic relations between the United States and Mexico, Central
			 America, and South America, including the likely impact of such a system on
			 existing and potential areas of bilateral and multilateral cooperative
			 enforcement efforts;
						(11)an assessment of the impact of such a
			 system on the quality of life within border communities in the United States
			 and Mexico, including its impact on noise and light pollution, housing,
			 transportation, security, and environmental health;
						(12)an assessment of the likelihood that such a
			 system would lead to increased violations of the human rights, health, safety,
			 or civil rights of individuals in the region near the southern international
			 border of the United States, regardless of the immigration status of such
			 individuals;
						(13)an assessment of the effect such a system
			 would have on violence near the southern international border of the United
			 States; and
						(14)an assessment of the effect of such a
			 system on the vulnerability of the United States to infiltration by terrorists
			 or other agents intending to inflict direct harm on the United States.
						(b)ReportNot later than 9 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the study described in subsection (a).
					130.Secure Border Initiative financial
			 accountability
					(a)In GeneralThe Inspector General of the Department
			 shall review each contract action relating to the Secure Border Initiative
			 having a value of more than $20,000,000, to determine whether each such action
			 fully complies with applicable cost requirements, performance objectives,
			 program milestones, inclusion of small, minority, and women-owned business, and
			 time lines. The Inspector General shall complete a review under this subsection
			 with respect to each contract action—
						(1)not later than 60 days after the date of
			 the initiation of the action; and
						(2)upon the conclusion of the performance of
			 the contract.
						(b)Inspector General
						(1)ActionIf the Inspector General becomes aware of
			 any improper conduct or wrongdoing in the course of conducting a contract
			 review under subsection (a), the Inspector General shall, as expeditiously as
			 practicable, refer information relating to such improper conduct or wrongdoing
			 to the Secretary, or to another appropriate official of the Department, who
			 shall determine whether to temporarily suspend the contractor from further
			 participation in the Secure Border Initiative.
						(2)ReportUpon the completion of each review
			 described in subsection (a), the Inspector General shall submit to the
			 Secretary a report containing the findings of the review, including findings
			 regarding—
							(A)cost overruns;
							(B)significant delays in contract
			 execution;
							(C)lack of rigorous departmental contract
			 management;
							(D)insufficient departmental financial
			 oversight;
							(E)bundling that limits the ability of small
			 businesses to compete; or
							(F)other high risk business practices.
							(c)Reports by the Secretary
						(1)In generalNot later than 30 days after the receipt of
			 each report required under subsection (b)(2), the Secretary shall submit a
			 report, to the Committee on the Judiciary of the Senate and the Committee on
			 the Judiciary of the House of Representatives, that describes—
							(A)the findings of the report received from
			 the Inspector General; and
							(B)the steps the Secretary has taken, or plans
			 to take, to address the problems identified in such report.
							(2)Contracts with foreign
			 companiesNot later than 60
			 days after the initiation of each contract action with a company whose
			 headquarters is not based in the United States, the Secretary shall submit a
			 report to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives, regarding the Secure Border
			 Initiative.
						(d)Reports on United States
			 PortsNot later that 30 days
			 after receiving information regarding a proposed purchase of a contract to
			 manage the operations of a United States port by a foreign entity, the
			 Committee on Foreign Investment in the United States shall submit a report to
			 Congress that describes—
						(1)the proposed purchase;
						(2)any security concerns related to the
			 proposed purchase; and
						(3)the manner in which such security concerns
			 have been addressed.
						(e)Authorization of
			 AppropriationsIn addition to
			 amounts that are otherwise authorized to be appropriated to the Office of the
			 Inspector General of the Department, there are authorized to be appropriated to
			 the Office, to enable the Office to carry out this section—
						(1)for fiscal year 2008, not less than 5
			 percent of the overall budget of the Office for such fiscal year;
						(2)for fiscal year 2009, not less than 6
			 percent of the overall budget of the Office for such fiscal year; and
						(3)for fiscal year 2010, not less than 7
			 percent of the overall budget of the Office for such fiscal year.
						131.Mandatory detention for aliens apprehended
			 at or between ports of entry
					(a)In GeneralBeginning on October 1, 2008, an alien
			 (other than a national of Mexico) who is attempting to illegally enter the
			 United States and who is apprehended at a United States port of entry or along
			 the international land and maritime border of the United States shall be
			 detained until removed or a final decision granting admission has been
			 determined, unless the alien—
						(1)is permitted to withdraw an application for
			 admission under section 235(a)(4) of the Immigration and Nationality Act (8 U.S.C.
			 1225(a)(4)) and immediately departs from the United States pursuant to such
			 section; or
						(2)is paroled into the United States by the
			 Secretary for urgent humanitarian reasons or significant public benefit in
			 accordance with section 212(d)(5)(A) of such Act (8 U.S.C.
			 1182(d)(5)(A)).
						(b)Requirements During Interim
			 PeriodBeginning 60 days
			 after the date of the enactment of this Act and before October 1, 2008, an
			 alien described in subsection (a) may be released with a notice to appear only
			 if—
						(1)the Secretary determines, after conducting
			 all appropriate background and security checks on the alien, that the alien
			 does not pose a national security risk; and
						(2)the alien provides a bond of not less than
			 $5,000.
						(c)Rules of Construction
						(1)Asylum and removalNothing in this section shall be construed
			 as limiting the right of an alien to apply for asylum or for relief or deferral
			 of removal based on a fear of persecution.
						(2)Treatment of certain aliensThe mandatory detention requirement in
			 subsection (a) does not apply to any alien who is a native or citizen of a
			 country in the Western Hemisphere with whose government the United States does
			 not have full diplomatic relations.
						(3)DiscretionNothing in this section shall be construed
			 as limiting the authority of the Secretary, in the Secretary’s sole
			 unreviewable discretion, to determine whether an alien described in clause (ii)
			 of section 235(b)(1)(B) of the Immigration and
			 Nationality Act shall be detained or released after a finding of a
			 credible fear of persecution (as defined in clause (v) of such section).
						132.Evasion of inspection or violation of
			 arrival, reporting, entry, or clearance requirements
					(a)In GeneralChapter 27 of title 18, United States Code,
			 is amended by adding at the end the following:
						
							556.Evasion of inspection or during violation
				of arrival, reporting, entry, or clearance requirements
								(a)ProhibitionA person shall be punished as described in
				subsection (b) if such person attempts to elude or eludes customs, immigration,
				or agriculture inspection or fails to stop at the command of an officer or
				employee of the United States charged with enforcing the immigration, customs,
				or other laws of the United States at a port of entry or customs or immigration
				checkpoint.
								(b)PenaltiesA person who commits an offense described
				in subsection (a) shall be—
									(1)fined under this title;
									(2)(A)imprisoned for not more than 3 years, or
				both;
										(B)imprisoned for not more than 10 years, or
				both, if in commission of this violation, attempts to inflict or inflicts
				bodily injury (as defined in section 1365(g) of this title); or
										(C)imprisoned for any term of years or for
				life, or both, if death results, and may be sentenced to death; or
										(3)both fined and imprisoned under this
				subsection.
									(c)ConspiracyIf 2 or more persons conspire to commit an
				offense described in subsection (a), and 1 or more of such persons do any act
				to effect the object of the conspiracy, each shall be punishable as a
				principal, except that the sentence of death may not be imposed.
								(d)Prima Facie EvidenceFor the purposes of seizure and forfeiture
				under applicable law, in the case of use of a vehicle or other conveyance in
				the commission of this offense, or in the case of disregarding or disobeying
				the lawful authority or command of any officer or employee of the United States
				under section 111(b) of this title, such conduct shall constitute prima facie
				evidence of smuggling aliens or
				merchandise.
								.
					(b)Conforming amendmentThe table of sections for chapter 27 of
			 title 18, United States Code, is amended by inserting at the end:
						
							
								556. Evasion of inspection or
				during violation of arrival, reporting, entry, or clearance
				requirements.
							
							.
					(c)Failure To Obey Border Enforcement
			 OfficersSection 111 of title
			 18, United States Code, is amended by inserting after subsection (b) the
			 following:
						
							(c)Failure To Obey Lawful Orders of Border
				Enforcement OfficersWhoever
				willfully disregards or disobeys the lawful authority or command of any officer
				or employee of the United States charged with enforcing the immigration,
				customs, or other laws of the United States while engaged in, or on account of,
				the performance of official duties shall be fined under this title or
				imprisoned for not more than 5 years, or
				both.
							.
					(d)Technical amendments
						(1)In generalChapter 27 of title 18, United States Code,
			 is amended by redesignating the section 554 added by section 551(a) of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295;
			 120 Stat. 1389) (relating to border tunnels and passages) as section
			 555.
						(2)Table of sectionsThe table of sections for chapter 27 of
			 title 18, United States Code, is amended—
							(A)by striking the following:
								
									
										554. Border tunnels and
				passages.
									
									;
				  
							and
							(B)inserting the following:
								
									
										555. Border tunnels and
				passages.
									
									.
							(3)Criminal forfeitureSection 982(a)(6) of title 18, United
			 States Code, is amended by striking 554 and inserting
			 555.
						(4)Directive to the United States Sentencing
			 CommissionSection 551(d) of
			 the Department of Homeland Security Appropriations Act, 2007 (Public Law
			 109–295; 120 Stat. 1390) is amended in paragraphs (1) and (2)(A) by striking
			 554 and inserting 555.
						133.Temporary National Guard support for
			 securing the southern land border of the United States
					(a)Authority To Provide Assistance
						(1)In generalWith the approval of the Secretary of
			 Defense, the Governor of a State may order any units or personnel of the
			 National Guard of such State to perform annual training duty under section
			 502(a) of title 32, United States Code, to carry out in any State along the
			 southern land border of the United States the activities authorized in
			 subsection (b), for the purpose of securing such border. Such duty shall not
			 exceed 21 days in any year.
						(2)SupportWith the approval of the Secretary of
			 Defense, the Governor of a State may order any units or personnel of the
			 National Guard of such State to perform duty under section 502(f) of title 32,
			 United States Code, to provide command, control, and continuity of support for
			 units or personnel performing annual training duty under paragraph (1).
						(b)Authorized ActivitiesThe activities authorized by this
			 subsection are any of the following:
						(1)Ground reconnaissance activities;
						(2)Airborne reconnaissance activities;
						(3)Logistical support;
						(4)Provision of translation services and
			 training;
						(5)Administrative support services;
						(6)Technical training services;
						(7)Emergency medical assistance and
			 services;
						(8)Communications services;
						(9)Rescue of aliens in peril;
						(10)Construction of roadways, patrol roads,
			 fences, barriers, and other facilities to secure the southern land border of
			 the United States; and
						(11)Ground and air transportation.
						(c)Cooperative AgreementsUnits and personnel of the National Guard
			 of a State may perform activities in another State under subsection (a) only
			 pursuant to the terms of an emergency management assistance compact or other
			 cooperative arrangement entered into between Governors of such States for
			 purposes of this section, and only with the approval of the Secretary of
			 Defense.
					(d)Coordination of AssistanceThe Secretary of Homeland Security shall,
			 in consultation with the Secretary of Defense and the Governors of the States
			 concerned, coordinate the performance of activities under this section by units
			 and personnel of the National Guard.
					(e)Annual TrainingAnnual training duty performed by members
			 of the National Guard under subsection (a) shall be appropriate for the units
			 and individual members concerned, taking into account the types of units and
			 military occupational specialties of individual members performing such
			 duty.
					(f)DefinitionsIn this section:
						(1)The term Governor of a State
			 means, in the case of the District of Columbia, the Commanding General of the
			 National Guard of the District of Columbia.
						(2)The term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 Guam, and the Virgin Islands.
						(3)The term State along the southern
			 border of the United States means each of the following:
							(A)The State of Arizona.
							(B)The State of California.
							(C)The State of New Mexico.
							(D)The State of Texas.
							(g)Duration of AuthorityThe authority of this section shall expire
			 on January 1, 2009.
					(h)Prohibition on Direct Participation in Law
			 EnforcementActivities
			 carried out under the authority of this section shall not include the direct
			 participation of a member of the National Guard in a search, seizure, arrest,
			 or similar activity.
					134.Report on incentives to encourage certain
			 Members and former Members of the Armed Forces to serve in the Bureau of
			 Customs and Border Protection
					(a)Report RequiredNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security and the Secretary
			 of Defense shall jointly submit to the appropriate committees of Congress a
			 report assessing the desirability and feasibility of offering incentives to
			 covered members and former members of the Armed Forces for the purpose of
			 encouraging such members to serve in the Bureau of Customs and Border
			 Protection.
					(b)Covered Members and Former Members of the
			 Armed ForcesFor purposes of
			 this section, covered members and former members of the Armed Forces are the
			 following:
						(1)Members of the reserve components of the
			 Armed Forces.
						(2)Former members of the Armed Forces within
			 two years of separation from service in the Armed Forces.
						(c)Requirements and Limitations
						(1)Nature of incentivesIn considering incentives for purposes of
			 the report required by subsection (a), the Secretaries shall consider such
			 incentives, whether monetary or otherwise and whether or not authorized by
			 current law or regulations, as the Secretaries jointly consider
			 appropriate.
						(2)Targeting of incentivesIn assessing any incentive for purposes of
			 the report, the Secretaries shall give particular attention to the utility of
			 such incentive in—
							(A)encouraging service in the Bureau of
			 Customs and Border Protection after service in the Armed Forces by covered
			 members and former of the Armed Forces who have provided border patrol or
			 border security assistance to the Bureau as part of their duties as members of
			 the Armed Forces; and
							(B)leveraging military training and experience
			 by accelerating training, or allowing credit to be applied to related areas of
			 training, required for service with the Bureau of Customs and Border
			 Protection.
							(3)PaymentIn assessing incentives for purposes of the
			 report, the Secretaries shall assume that any costs of such incentives shall be
			 borne by the Department of Homeland Security.
						(d)ElementsThe report required by subsection (a) shall
			 include the following:
						(1)A description of various monetary and
			 non-monetary incentives considered for purposes of the report.
						(2)An assessment of the desirability and
			 feasibility of utilizing any such incentive for the purpose specified in
			 subsection (a), including an assessment of the particular utility of such
			 incentive in encouraging service in the Bureau of Customs and Border Protection
			 after service in the Armed Forces by covered members and former members of the
			 Armed Forces described in subsection (c)(2).
						(3)Any other matters that the Secretaries
			 jointly consider appropriate.
						(e)Appropriate Committees of Congress
			 DefinedIn this section, the
			 term appropriate committees of Congress means—
						(1)the Committees on Armed Services, Homeland
			 Security and Governmental Affairs, and Appropriations of the Senate; and
						(2)the Committees on Armed Services, Homeland
			 Security, and Appropriations of the House of Representatives.
						135.Western Hemisphere Travel
			 Initiative
					(a)FindingsCongress makes the following
			 findings:
						(1)United States citizens make approximately
			 130,000,000 land border crossings each year between the United States and
			 Canada and the United States and Mexico, with approximately 23,000,000
			 individual United States citizens crossing the border annually.
						(2)Approximately 27 percent of United States
			 citizens possess United States passports.
						(3)In fiscal year 2005, the Secretary of State
			 issued an estimated 10,100,000 passports, representing an increase of 15
			 percent from fiscal year 2004.
						(4)The Secretary of State estimates that
			 13,000,000 passports will be issued in fiscal year 2006, 16,000,000 passports
			 will be issued in fiscal year 2007, and 17,000,000 passports will be issued in
			 fiscal year 2008.
						(b)Extension of Western Hemisphere Travel
			 Initiative Implementation DeadlineSection 7209(b)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185
			 note) is amended by striking January 1, 2008 and inserting
			 the later of June 1, 2009, or 3 months after the Secretary of State and
			 the Secretary of Homeland Security make the certification required in
			 subsection (i) of section 135 of the Border Security and Immigration Reform Act
			 of 2007..
					(c)Passport Cards
						(1)Authority to issueIn order to facilitate travel of United
			 States citizens to Canada, Mexico, the countries located in the Caribbean, and
			 Bermuda, the Secretary of State, in consultation with the Secretary, is
			 authorized to develop a travel document known as a Passport Card.
						(2)IssuanceIn accordance with the Western Hemisphere
			 Travel Initiative carried out pursuant to section 7209 of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185
			 note), the Secretary of State, in consultation with the Secretary, shall be
			 authorized to issue to a citizen of the United States who submits an
			 application in accordance with paragraph (5) a travel document that will serve
			 as a Passport Card.
						(3)ApplicabilityA Passport Card shall be deemed to be a
			 United States passport for the purpose of United States laws and regulations
			 relating to United States passports.
						(4)ValidityA Passport Card shall be valid for the same
			 period as a United States passport.
						(5)Limitation on useA Passport Card may only be used for the
			 purpose of international travel by United States citizens through land and sea
			 ports of entry between—
							(A)the United States and Canada;
							(B)the United States and Mexico; and
							(C)the United States and a country located in
			 the Caribbean or Bermuda.
							(6)Application for issuanceTo be issued a Passport Card, a United
			 States citizen shall submit an application to the Secretary of State. The
			 Secretary of State shall require that such application shall contain the same
			 information as is required to determine citizenship, identity, and eligibility
			 for issuance of a United States passport.
						(7)Technology
							(A)Expedited traveler programsTo the maximum extent practicable, a
			 Passport Card shall be designed and produced to provide a platform on which the
			 expedited traveler programs carried out by the Secretary, such as NEXUS, NEXUS
			 AIR, SENTRI, FAST, and Register Traveler may be added. The Secretary of State
			 and the Secretary shall notify Congress not later than July 1, 2008, if the
			 technology to add expedited travel features to the Passport Card is not
			 developed by that date.
							(B)TechnologyThe Secretary and the Secretary of State
			 shall establish a technology implementation plan that accommodates desired
			 technology requirements of the Department of State and the Department, allows
			 for future technological innovations, and ensures maximum facilitation at the
			 northern and southern borders.
							(8)Specifications for cardA Passport Card shall be easily portable
			 and durable. The Secretary of State and the Secretary shall consult regarding
			 the other technical specifications of the Card, including whether the security
			 features of the Card could be combined with other existing identity
			 documentation.
						(9)Fee
							(A)In generalAn applicant for a Passport Card shall
			 submit an application under paragraph (6) together with a nonrefundable fee in
			 an amount to be determined by the Secretary of State. Passport Card fees shall
			 be deposited as an offsetting collection to the appropriate Department of State
			 appropriation, to remain available until expended.
							(B)Limitation on fees
								(i)In generalThe Secretary of State shall seek to make
			 the application fee under this paragraph as low as possible.
								(ii)Maximum fee without
			 certificationExcept as
			 provided in clause (iii), the application fee may not exceed $24.
								(iii)Maximum fee with
			 certificationThe application
			 fee may be not more than $34 if the Secretary of State, the Secretary, and the
			 Postmaster General—
									(I)jointly certify to Congress that the cost
			 to produce and issue a Passport Card significantly exceeds $24; and
									(II)provide a detailed cost analysis for such
			 fee.
									(C)Reduction of feeThe Secretary of State shall reduce the fee
			 for a Passport Card for an individual who submits an application for a Passport
			 Card together with an application for a United States passport.
							(D)Waiver of fee for childrenThe Secretary of State shall waive the fee
			 for a Passport Card for a child under 18 years of age.
							(E)AuditIn the event that the fee for a Passport
			 Card exceeds $24, the Comptroller General of the United States shall conduct an
			 audit to determine whether Passport Cards are issued at the lowest possible
			 cost.
							(10)AccessibilityIn order to make the Passport Card easily
			 obtainable, an application for a Passport Card shall be accepted in the same
			 manner and at the same locations as an application for a United States
			 passport.
						(11)Rule of constructionNothing in this section shall be construed
			 as limiting, altering, modifying, or otherwise affecting the validity of a
			 United States passport. A United States citizen may possess a United States
			 passport and a Passport Card.
						(d)State Enrollment Demonstration
			 Program
						(1)In generalNotwithstanding any other provisions of
			 law, the Secretary of State and the Secretary shall enter into a memorandum of
			 understanding with 1 or more appropriate States to carry out at least 1
			 demonstration program as follows:
							(A)A State may include an individual’s United
			 States citizenship status on a driver’s license which meets the requirements of
			 section 202 of the REAL ID Act of 2005 (division B of Public Law 109–13; 49
			 U.S.C. 30301 note).
							(B)The Secretary of State shall develop a
			 mechanism to communicate with a participating State to verify the United States
			 citizenship status of an applicant who voluntarily seeks to have the
			 applicant’s United States citizenship status included on a driver’s
			 license.
							(C)All information collected about the
			 individual shall be managed exclusively in the same manner as information
			 collected through a passport application and no further distribution of such
			 information shall be permitted.
							(D)A State may not require an individual to
			 include the individual’s citizenship status on a driver’s license.
							(E)Notwithstanding any other provision of law,
			 a driver’s license which meets the requirements of this paragraph shall be
			 deemed to be sufficient documentation to permit the bearer to enter the United
			 States from Canada or Mexico through not less than at least 1 designated
			 international border crossing in each State participating in the demonstration
			 program.
							(2)Rule of constructionNothing in this subsection shall have the
			 effect of creating a national identity card.
						(3)Authority to expandThe Secretary of State and the Secretary
			 may expand the demonstration program under this subsection so that such program
			 is carried out in additional States, through additional ports of entry, for
			 additional foreign countries, and in a manner that permits the use of
			 additional types of identification documents to prove identity under the
			 program.
						(4)StudyNot later than 6 months after the date that
			 the demonstration program under this subsection is carried out, the Comptroller
			 General of the United States shall conduct a study of—
							(A)the cost of the production and issuance of
			 documents that meet the requirements of the program compared with other travel
			 documents;
							(B)the impact of the program on the flow of
			 cross-border traffic and the economic impact of the program; and
							(C)the security of travel documents that meet
			 the requirements of the program compared with other travel documents.
							(5)Reciprocity with CanadaNotwithstanding any other provision of law,
			 if the Secretary of State and the Secretary certify that certain identity
			 documents issued by Canada (or any of its provinces) meet security and
			 citizenship standards comparable to the requirements described in paragraph
			 (1), the Secretary may determine that such documents are sufficient to permit
			 entry into the United States. The Secretary shall work, to the maximum extent
			 possible, to ensure that identification documents issued by Canada that are
			 used as described in this paragraph contain the same technology as
			 identification documents issued by the United States (or any State).
						(6)Additional pilot programsTo the maximum extent possible, the
			 Secretary shall seek to conduct pilot programs related to Passport Cards and
			 the State Enrollment Demonstration Program described in this subsection on the
			 international border between the United States and Canada and the international
			 border between the United States and Mexico.
						(e)Expedited Processing for Repeat
			 Travelers
						(1)Land
			 crossingsTo the maximum
			 extent practicable at the United States border with Canada and the United
			 States border with Mexico, the Secretary shall expand expedited traveler
			 programs carried out by the Secretary to all ports of entry and should
			 encourage citizens of the United States to participate in the preenrollment
			 programs, as such programs assist border control officers of the United States
			 in the fight against terrorism by increasing the number of known travelers
			 crossing the border. The identities of such expedited travelers should be
			 entered into a database of known travelers who have been subjected to in-depth
			 background and watch-list checks to permit border control officers to focus
			 more attention on unknown travelers, potential criminals, and terrorists. The
			 Secretary, in consultation with the appropriate officials of the Government of
			 Canada, shall equip at least 6 additional northern border crossings with NEXUS
			 technology and 6 additional southern ports of entry with SENTRI
			 technology.
						(2)Sea crossingsThe Commissioner of Customs and Border
			 Patrol shall conduct and expand trusted traveler programs and pilot programs to
			 facilitate expedited processing of United States citizens returning from
			 pleasure craft trips in Canada, Mexico, the Caribbean, or Bermuda. One such
			 program shall be conducted in Florida and modeled on the I–68 program.
						(f)Process for Individuals Lacking Appropriate
			 Documents
						(1)In generalThe Secretary shall establish a program
			 that satisfies section 7209 of the Intelligence Reform and Terrorism Prevention
			 Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note)—
							(A)to permit a citizen of the United States
			 who has not been issued a United States passport or other appropriate travel
			 document to cross the international border and return to the United States for
			 a time period of not more than 72 hours, on a limited basis, and at no
			 additional fee; or
							(B)to establish a process to ascertain the
			 identity of, and make admissibility determinations for, a citizen described in
			 paragraph (A) upon the arrival of such citizen at an international border of
			 the United States.
							(2)Grace periodDuring a time period determined by the
			 Secretary, officers of the United States Customs and Border Patrol may permit
			 citizens of the United States and Canada who are unaware of the requirements of
			 section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 8 U.S.C. 1185 note), or otherwise lacking appropriate
			 documentation, to enter the United States upon a demonstration of citizenship
			 satisfactory to the officer. Officers of the United States Customs and Border
			 Patrol shall educate such individuals about documentary requirements.
						(g)Travel by ChildrenNotwithstanding any other provision of law,
			 the Secretary shall develop a procedure to accommodate groups of children
			 traveling by land across an international border under adult supervision with
			 parental consent without requiring a government-issued identity and citizenship
			 document.
					(h)Public PromotionThe Secretary of State, in consultation
			 with the Secretary, shall develop and implement an outreach plan to inform
			 United States citizens about the Western Hemisphere Travel Initiative and the
			 provisions of this Act, to facilitate the acquisition of appropriate
			 documentation to travel to Canada, Mexico, the countries located in the
			 Caribbean, and Bermuda, and to educate United States citizens who are unaware
			 of the requirements for such travel. Such outreach plan should include—
						(1)written notifications posted at or near
			 public facilities, including border crossings, schools, libraries, Amtrak
			 stations, and United States Post Offices located within 50 miles of the
			 international border between the United States and Canada or the international
			 border between the United States and Mexico and other ports of entry;
						(2)provisions to seek consent to post such
			 notifications on commercial property, such as offices of State departments of
			 motor vehicles, gas stations, supermarkets, convenience stores, hotels, and
			 travel agencies;
						(3)the collection and analysis of data to
			 measure the success of the public promotion plan; and
						(4)additional measures as appropriate.
						(i)CertificationNotwithstanding any other provision of law,
			 the Secretary may not implement the plan described in section 7209(b) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 8
			 U.S.C. 1185 note) until the later of June 1, 2009, or the date that is 3 months
			 after the Secretary of State and the Secretary certify to Congress that—
						(1)(A)if the Secretary and the Secretary of State
			 develop and issue Passport Cards under this section—
								(i)such cards have been distributed to at
			 least 90 percent of the eligible United States citizens who applied for such
			 cards during the 6-month period beginning not earlier than the date the
			 Secretary of State began accepting applications for such cards and ending not
			 earlier than 10 days prior to the date of certification;
								(ii)Passport Cards are provided to applicants,
			 on average, within 4 weeks of application or within the same period of time
			 required to adjudicate a passport; and
								(iii)a successful pilot has demonstrated the
			 effectiveness of the Passport Card; or
								(B)if
			 the Secretary and the Secretary of State do not develop and issue Passport
			 Cards under this section and develop a program to issue an alternative document
			 that satisfies the requirements of section 7209 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004, in addition to the NEXUS, SENTRI, FAST and
			 Border Crossing Card programs, such alternative document is widely available
			 and well publicized;
							(2)United States border crossings have been
			 equipped with sufficient document readers and other technologies to ensure that
			 implementation will not substantially slow the flow of traffic and persons
			 across international borders;
						(3)officers of the Bureau of Customs and
			 Border Protection have received training and been provided the infrastructure
			 necessary to accept Passport Cards and all alternative identity documents at
			 all United States border crossings; and
						(4)the outreach plan described in subsection
			 (g) has been implemented and the Secretary determines such plan has been
			 successful in providing information to United States citizens.
						(j)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary of State and the Secretary such
			 sums as may be necessary to carry out this section, and the amendment made by
			 this section.
					136.Recruitment and retention program
					(a)Requirement for programThe Secretary shall conduct a 5-year
			 program to facilitate the recruitment and retention of agents of the Bureau of
			 Customs and Border Protection and of the Bureau of Immigration and Customs
			 Enforcement.
					(b)ReportNot less frequently than once every 90 days
			 during the 5-year duration of the program requirement by subsection (a), the
			 Secretary shall submit to the appropriate committees of Congress a report on
			 the results and progress of the program. Such report shall be submitted in an
			 unclassified form and may include a classified annex, if necessary.
					(c)Appropriate committees of Congress
			 DefinedIn this section, the
			 term appropriate committees of Congress means—
						(1)the Committees on Armed Services, Homeland
			 Security and Governmental Affairs, and Appropriations of the Senate; and
						(2)the Committees on Armed Services, Homeland
			 Security, and Appropriations of the House of Representatives.
						DBorder Law Enforcement Relief Act
				141.Short titleThis subtitle may be cited as the
			 Border Law Enforcement Relief Act of 2007.
				142.FindingsCongress finds the following:
					(1)It is the obligation of the Federal
			 Government of the United States to adequately secure the Nation’s borders and
			 prevent the flow of undocumented persons and illegal drugs into the United
			 States.
					(2)Despite the fact that the United States
			 Border Patrol apprehends over 1,000,000 people each year trying to illegally
			 enter the United States, according to the Congressional Research Service, the
			 net growth in the number of unauthorized aliens has increased by approximately
			 500,000 each year. The Southwest border accounts for approximately 94 percent
			 of all migrant apprehensions each year. Currently, there are an estimated
			 11,000,000 unauthorized aliens in the United States.
					(3)The border region is also a major corridor
			 for the shipment of drugs. According to the El Paso Intelligence Center, 65
			 percent of the narcotics that are sold in the markets of the United States
			 enter the country through the Southwest Border.
					(4)Border communities continue to incur
			 significant costs due to the lack of adequate border security. A 2001 study by
			 the United States-Mexico Border Counties Coalition found that law enforcement
			 and criminal justice expenses associated with illegal immigration exceed
			 $89,000,000 annually for the Southwest border counties.
					(5)In August 2005, the States of New Mexico
			 and Arizona declared states of emergency in order to provide local law
			 enforcement immediate assistance in addressing criminal activity along the
			 Southwest border.
					(6)While the Federal Government provides
			 States and localities assistance in covering costs related to the detention of
			 certain criminal aliens and the prosecution of Federal drug cases, local law
			 enforcement along the border are provided no assistance in covering such
			 expenses and must use their limited resources to combat drug trafficking, human
			 smuggling, kidnappings, the destruction of private property, and other
			 border-related crimes.
					(7)The United States shares 5,525 miles of
			 border with Canada and 1,989 miles with Mexico. Many of the local law
			 enforcement agencies located along the border are small, rural departments
			 charged with patrolling large areas of land. Counties along the Southwest
			 United States-Mexico border are some of the poorest in the country and lack the
			 financial resources to cover the additional costs associated with illegal
			 immigration, drug trafficking, and other border-related crimes.
					(8)Federal assistance is required to help
			 local law enforcement operating along the border address the unique challenges
			 that arise as a result of their proximity to an international border and the
			 lack of overall border security in the region
					143.Border relief grant program
					(a)Grants Authorized
						(1)In generalThe Secretary is authorized to award
			 grants, subject to the availability of appropriations, to an eligible law
			 enforcement agency to provide assistance to such agency to address—
							(A)criminal activity that occurs in the
			 jurisdiction of such agency by virtue of such agency’s proximity to the United
			 States border; and
							(B)the impact of any lack of security along
			 the United States border.
							(2)DurationGrants may be awarded under this subsection
			 during fiscal years 2008 through 2012.
						(3)Competitive basisThe Secretary shall award grants under this
			 subsection on a competitive basis, except that the Secretary shall give
			 priority to applications from any eligible law enforcement agency serving a
			 community—
							(A)with a population of less than 50,000;
			 and
							(B)located no more than 100 miles from a
			 United States border with—
								(i)Canada; or
								(ii)Mexico.
								(b)Use of FundsGrants awarded pursuant to subsection (a)
			 may only be used to provide additional resources for an eligible law
			 enforcement agency to address criminal activity occurring along any such
			 border, including—
						(1)to obtain equipment;
						(2)to hire additional personnel;
						(3)to upgrade and maintain law enforcement
			 technology;
						(4)to cover operational costs, including
			 overtime and transportation costs; and
						(5)such other resources as are available to
			 assist that agency.
						(c)Application
						(1)In generalEach eligible law enforcement agency
			 seeking a grant under this section shall submit an application to the Secretary
			 at such time, in such manner, and accompanied by such information as the
			 Secretary may reasonably require.
						(2)ContentsEach application submitted pursuant to
			 paragraph (1) shall—
							(A)describe the activities for which
			 assistance under this section is sought; and
							(B)provide such additional assurances as the
			 Secretary determines to be essential to ensure compliance with the requirements
			 of this section.
							(d)DefinitionsFor the purposes of this section:
						(1)Eligible law enforcement
			 agencyThe term
			 eligible law enforcement agency means a tribal, State, or local
			 law enforcement agency—
							(A)located in a county no more than 100 miles
			 from a United States border with—
								(i)Canada; or
								(ii)Mexico; or
								(B)located in a county more than 100 miles
			 from any such border, but where such county has been certified by the Secretary
			 as a High Impact Area.
							(2)High impact areaThe term High Impact Area
			 means any county designated by the Secretary as such, taking into
			 consideration—
							(A)whether local law enforcement agencies in
			 that county have the resources to protect the lives, property, safety, or
			 welfare of the residents of that county;
							(B)the relationship between any lack of
			 security along the United States border and the rise, if any, of criminal
			 activity in that county; and
							(C)any other unique challenges that local law
			 enforcement face due to a lack of security along the United States
			 border.
							(e)Authorization of Appropriations
						(1)In generalThere are authorized to be appropriated
			 $50,000,000 for each of fiscal years 2008 through 2012 to carry out the
			 provisions of this section.
						(2)Division of authorized fundsOf the amounts authorized under paragraph
			 (1)—
							(A)2/3 shall be set aside
			 for eligible law enforcement agencies located in the 6 States with the largest
			 number of undocumented alien apprehensions; and
							(B)1/3 shall be set aside
			 for areas designated as a High Impact Area under subsection (d).
							(f)Supplement Not SupplantAmounts appropriated for grants under this
			 section shall be used to supplement and not supplant other State and local
			 public funds obligated for the purposes provided under this title.
					144.Enforcement of Federal immigration
			 lawNothing in this subtitle
			 shall be construed to authorize State or local law enforcement agencies or
			 their officers to exercise Federal immigration law enforcement
			 authority.
				ERapid Response Measures
				151.Deployment of Border Patrol agents
					(a)Emergency Deployment of Border Patrol
			 Agents
						(1)In generalIf the Governor of a State on an
			 international border of the United States declares an international border
			 security emergency and requests additional United States Border Patrol agents
			 (referred to in this subtitle as agents) from the Secretary, the
			 Secretary, subject to paragraphs (1) and (2), may provide the State with not
			 more than 1,000 additional agents for the purpose of patrolling and defending
			 the international border, in order to prevent individuals from crossing the
			 international border into the United States at any location other than an
			 authorized port of entry.
						(2)ConsultationUpon receiving a request for agents under
			 paragraph (1), the Secretary, after consultation with the President, shall
			 grant such request to the extent that providing such agents will not
			 significantly impair the Department’s ability to provide border security for
			 any other State.
						(3)Collective bargainingEmergency deployments under this subsection
			 shall be made in accordance with all applicable collective bargaining
			 agreements and obligations.
						(b)Elimination of Fixed Deployment of Border
			 Patrol AgentsThe Secretary
			 shall ensure that agents are not precluded from performing patrol duties and
			 apprehending violators of law, except in unusual circumstances if the temporary
			 use of fixed deployment positions is necessary.
					(c)Increase in Full-Time Border Patrol
			 AgentsSection 5202(a)(1) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (118 Stat. 3734),
			 as amended by section 101(b)(2), is further amended by striking
			 2,000 and inserting 3,000.
					152.Border Patrol major assets
					(a)Control of Border Patrol
			 AssetsThe United States
			 Border Patrol shall have complete and exclusive administrative and operational
			 control over all the assets utilized in carrying out its mission, including,
			 aircraft, watercraft, vehicles, detention space, transportation, and all of the
			 personnel associated with such assets.
					(b)Helicopters and Power Boats
						(1)HelicoptersThe Secretary shall increase, by not less
			 than 100, the number of helicopters under the control of the United States
			 Border Patrol. The Secretary shall ensure that appropriate types of helicopters
			 are procured for the various missions being performed.
						(2)Power boatsThe Secretary shall increase, by not less
			 than 250, the number of power boats under the control of the United States
			 Border Patrol. The Secretary shall ensure that the types of power boats that
			 are procured are appropriate for both the waterways in which they are used and
			 the mission requirements.
						(3)Use and trainingThe Secretary shall—
							(A)establish an overall policy on how the
			 helicopters and power boats procured under this subsection will be used;
			 and
							(B)implement training programs for the agents
			 who use such assets, including safe operating procedures and rescue
			 operations.
							(c)Motor Vehicles
						(1)QuantityThe Secretary shall establish a fleet of
			 motor vehicles appropriate for use by the United States Border Patrol that will
			 permit a ratio of not less than 1 police-type vehicle for every 3 agents. These
			 police-type vehicles shall be replaced not less than every 3 years. The
			 Secretary shall ensure that there are sufficient numbers and types of other
			 motor vehicles to support the mission of the United States Border
			 Patrol.
						(2)FeaturesAll motor vehicles purchased for the United
			 States Border Patrol shall—
							(A)be appropriate for the mission of the
			 United States Border Patrol; and
							(B)have a panic button and a global
			 positioning system device that is activated solely in emergency situations to
			 track the location of agents in distress.
							153.Electronic equipment
					(a)Portable ComputersThe Secretary shall ensure that each
			 police-type motor vehicle in the fleet of the United States Border Patrol is
			 equipped with a portable computer with access to all necessary law enforcement
			 databases and otherwise suited to the unique operational requirements of the
			 United States Border Patrol.
					(b)Radio CommunicationsThe Secretary shall augment the existing
			 radio communications system so that all law enforcement personnel working in
			 each area where United States Border Patrol operations are conducted have clear
			 and encrypted 2-way radio communication capabilities at all times. Each
			 portable communications device shall be equipped with a panic button and a
			 global positioning system device that is activated solely in emergency
			 situations to track the location of agents in distress.
					(c)Hand-Held Global Positioning System
			 DevicesThe Secretary shall
			 ensure that each United States Border Patrol agent is issued a state-of-the-art
			 hand-held global positioning system device for navigational purposes.
					(d)Night Vision EquipmentThe Secretary shall ensure that sufficient
			 quantities of state-of-the-art night vision equipment are procured and
			 maintained to enable each United States Border Patrol agent working during the
			 hours of darkness to be equipped with a portable night vision device.
					154.Personal equipment
					(a)Border ArmorThe Secretary shall ensure that every agent
			 is issued high-quality body armor that is appropriate for the climate and risks
			 faced by the agent. Each agent shall be permitted to select from among a
			 variety of approved brands and styles. Agents shall be strongly encouraged, but
			 not required, to wear such body armor whenever practicable. All body armor
			 shall be replaced not less than every 5 years.
					(b)WeaponsThe Secretary shall ensure that agents are
			 equipped with weapons that are reliable and effective to protect themselves,
			 their fellow agents, and innocent third parties from the threats posed by armed
			 criminals. The Secretary shall ensure that the policies of the Department
			 authorize all agents to carry weapons that are suited to the potential threats
			 that they face.
					(c)UniformsThe Secretary shall ensure that all agents
			 are provided with all necessary uniform items, including outerwear suited to
			 the climate, footwear, belts, holsters, and personal protective equipment, at
			 no cost to such agents. Such items shall be replaced at no cost to such agents
			 as they become worn, unserviceable, or no longer fit properly.
					155.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2008 through 2012 to carry out this
			 subtitle.
				IIINTERIOR ENFORCEMENT
			201.Removal and denial of benefits to terrorist
			 aliens
				(a)AsylumSection 208(b)(2)(A)(v) (8 U.S.C.
			 1158(b)(2)(A)(v)) is amended by striking or (VI) and inserting
			 (V), (VI), (VII), or (VIII).
				(b)Cancellation of RemovalSection 240A(c)(4) (8 U.S.C. 1229b(c)(4))
			 is amended—
					(1)by striking inadmissible
			 under and inserting described in; and
					(2)by striking deportable under
			 and inserting described in.
					(c)Voluntary DepartureSection 240B(b)(1)(C) (8 U.S.C.
			 1229c(b)(1)(C)) is amended by striking deportable under section
			 237(a)(2)(A)(iii) or section 237(a)(4) and inserting described
			 in paragraph (2)(A)(iii) or (4) of section 237(a).
				(d)Restriction on RemovalSection 241(b)(3)(B) (8 U.S.C.
			 1231(b)(3)(B)) is amended—
					(1)in clause (iii), by striking
			 or at the end;
					(2)in clause (iv) by striking the period at
			 the end and inserting ; or;
					(3)by inserting after clause (iv) the
			 following:
						
							(v)the alien is described in section
				237(a)(4)(B) (other than an alien described in section 212(a)(3)(B)(i)(IV) if
				the Secretary of Homeland Security determines that there are not reasonable
				grounds for regarding the alien as a danger to the security of the United
				States).
							;
				and
					(4)in the undesignated paragraph, by striking
			 For purposes of clause (iv), an alien who is described in section
			 237(a)(4)(B) shall be considered to be an alien with respect to whom there are
			 reasonable grounds for regarding as a danger to the security of the United
			 States..
					(e)Record of AdmissionSection 249 (8 U.S.C. 1259) is amended to
			 read as follows:
					
						249.Record of admission for permanent residence
				in the case of certain aliens who entered the United States Prior to January 1,
				1972A record of lawful
				admission for permanent residence may be made, in the discretion of the
				Secretary of Homeland Security and under such regulations as the Secretary may
				prescribe, for any alien, as of the date of the approval of the alien’s
				application or, if entry occurred before July 1, 1924, as of the date of such
				entry if no such record is otherwise available, if the alien establishes that
				the alien—
							(1)is not described in section 212(a)(3)(E) or
				in section 212(a) (insofar as it relates to criminals, procurers, other immoral
				persons, subversives, violators of the narcotics laws, or smugglers of
				aliens);
							(2)entered the United States before January 1,
				1972;
							(3)has resided in the United States
				continuously since such entry;
							(4)is a person of good moral character;
							(5)is not ineligible for citizenship;
				and
							(6)is not described in section
				237(a)(4)(B).
							.
				(f)Effective Date and
			 ApplicationThe amendments
			 made by this section shall—
					(1)take effect on the date of the enactment of
			 this Act; and
					(2)apply to any act or condition constituting
			 a ground for inadmissibility, excludability, or removal occurring or existing
			 on or after the date of the enactment of this Act.
					202.Detention and removal of aliens ordered
			 removed
				(a)In General
					(1)AmendmentsSection 241(a) (8 U.S.C. 1231(a)) is
			 amended—
						(A)by striking Attorney General
			 the first place it appears and inserting Secretary of Homeland
			 Security;
						(B)by striking Attorney General
			 any other place it appears and inserting Secretary;
						(C)in paragraph (1)—
							(i)in subparagraph (B), by amending clause
			 (ii) to read as follows:
								
									(ii)If a court, the Board of Immigration
				Appeals, or an immigration judge orders a stay of the removal of the alien, the
				expiration date of the stay of
				removal.
									;
							(ii)by amending subparagraph (C) to read as
			 follows:
								
									(C)Extension of periodThe removal period shall be extended beyond
				a period of 90 days and the alien may remain in detention during such extended
				period if the alien fails or refuses to—
										(i)make all reasonable efforts to comply with
				the removal order; or
										(ii)fully cooperate with the Secretary’s
				efforts to establish the alien’s identity and carry out the removal order,
				including failing to make timely application in good faith for travel or other
				documents necessary to the alien’s departure, or conspiring or acting to
				prevent the alien’s removal.
										;
				and
							(iii)by adding at the end the following:
								
									(D)Tolling of periodIf, at the time described in subparagraph
				(B), the alien is not in the custody of the Secretary under the authority of
				this Act, the removal period shall not begin until the alien is taken into such
				custody. If the Secretary lawfully transfers custody of the alien during the
				removal period to another Federal agency or to a State or local government
				agency in connection with the official duties of such agency, the removal
				period shall be tolled, and shall recommence on the date on which the alien is
				returned to the custody of the
				Secretary.
									;
							(D)in paragraph (2), by adding at the end the
			 following: If a court, the Board of Immigration Appeals, or an
			 immigration judge orders a stay of removal of an alien who is subject to an
			 administrative final order of removal, the Secretary, in the exercise of
			 discretion, may detain the alien during the pendency of such stay of
			 removal.;
						(E)in paragraph (3), by amending subparagraph
			 (D) to read as follows:
							
								(D)to obey reasonable restrictions on the
				alien’s conduct or activities, or to perform affirmative acts, that the
				Secretary prescribes for the alien—
									(i)to prevent the alien from
				absconding;
									(ii)for the protection of the community;
				or
									(iii)for other purposes related to the
				enforcement of the immigration
				laws.
									;
						(F)in paragraph (6), by striking
			 removal period and, if released, and inserting removal
			 period, in the discretion of the Secretary, without any limitations other than
			 those specified in this section, until the alien is removed. If an alien is
			 released, the alien;
						(G)by redesignating paragraph (7) as paragraph
			 (10); and
						(H)by inserting after paragraph (6) the
			 following:
							
								(7)ParoleIf an alien detained pursuant to paragraph
				(6) is an applicant for admission, the Secretary of Homeland Security, in the
				Secretary’s discretion, may parole the alien under section 212(d)(5) and may
				provide, notwithstanding section 212(d)(5), that the alien shall not be
				returned to custody unless either the alien violates the conditions of the
				alien’s parole or the alien’s removal becomes reasonably foreseeable, provided
				that in no circumstance shall such alien be considered admitted.
								(8)Additional rules for detention or release
				of aliensThe following
				procedures shall apply to an alien detained under this section:
									(A)Detention review process for aliens who
				have effected an entry and fully cooperate with removalThe Secretary of Homeland Security shall
				establish an administrative review process to determine whether an alien
				described in subparagraph (B) should be detained or released after the removal
				period in accordance with this paragraph.
									(B)Alien describedAn alien is described in this subparagraph
				if the alien—
										(i)has effected an entry into the United
				States;
										(ii)has made all reasonable efforts to comply
				with the alien’s removal order;
										(iii)has cooperated fully with the Secretary’s
				efforts to establish the alien’s identity and to carry out the removal order,
				including making timely application in good faith for travel or other documents
				necessary for the alien’s departure; and
										(iv)has not conspired or acted to prevent
				removal.
										(C)EvidenceIn making a determination under
				subparagraph (A), the Secretary—
										(i)shall consider any evidence submitted by
				the alien;
										(ii)may consider any other evidence,
				including—
											(I)any information or assistance provided by
				the Department of State or other Federal agency; and
											(II)any other information available to the
				Secretary pertaining to the ability to remove the alien.
											(D)Authority to detain for 90 days beyond
				removal periodThe Secretary,
				in the exercise of the Secretary’s discretion and without any limitations other
				than those specified in this section, may detain an alien for 90 days beyond
				the removal period (including any extension of the removal period under
				paragraph (1)(C)).
									(E)Authority to detain for additional
				periodThe Secretary, in the
				exercise of the Secretary’s discretion and without any limitations other than
				those specified in this section, may detain an alien beyond the 90-day period
				authorized under subparagraph (D) until the alien is removed, if the
				Secretary—
										(i)determines that there is a significant
				likelihood that the alien will be removed in the reasonably foreseeable future;
				or
										(ii)certifies in writing—
											(I)in consultation with the Secretary of
				Health and Human Services, that the alien has a highly contagious disease that
				poses a threat to public safety;
											(II)after receipt of a written recommendation
				from the Secretary of State, that the release of the alien would likely have
				serious adverse foreign policy consequences for the United States;
											(III)based on information available to the
				Secretary (including classified, sensitive, or national security information,
				and regardless of the grounds upon which the alien was ordered removed), that
				there is reason to believe that the release of the alien would threaten the
				national security of the United States;
											(IV)that—
												(aa)the release of the alien would threaten the
				safety of the community or any person, and conditions of release cannot
				reasonably be expected to ensure the safety of the community or any person;
				and
												(bb)the alien—
													(AA)has been convicted of 1 or more aggravated
				felonies (as defined in section 101(a)(43)(A)), or of 1 or more attempts or
				conspiracies to commit any such aggravated felonies for an aggregate term of
				imprisonment of at least 5 years; or
													(BB)has committed a crime of violence (as
				defined in section 16 of title 18, United States Code, but not including a
				purely political offense) and, because of a mental condition or personality
				disorder and behavior associated with that condition or disorder, is likely to
				engage in acts of violence in the future; or
													(V)that—
												(aa)the release of the alien would threaten the
				safety of the community or any person, notwithstanding conditions of release
				designed to ensure the safety of the community or any person; and
												(bb)the alien has been convicted of 1 or more
				aggravated felonies (as defined in section 101(a)(43)) for which the alien was
				sentenced to an aggregate term of imprisonment of not less than 1 year.
												(F)Administrative review processThe Secretary, without any limitations
				other than those specified in this section, may detain an alien pending a
				determination under subparagraph (E)(ii), if the Secretary has initiated the
				administrative review process identified in subparagraph (A) not later than 30
				days after the expiration of the removal period (including any extension of the
				removal period under paragraph (1)(C)).
									(G)Renewal and delegation of
				certification
										(i)RenewalThe Secretary may renew a certification
				under subparagraph (E)(ii) every 6 months, without limitation, after providing
				the alien with an opportunity to request reconsideration of the certification
				and to submit documents or other evidence in support of that request. If the
				Secretary does not renew such certification, the Secretary shall release the
				alien, pursuant to subparagraph (H).
										(ii)DelegationNotwithstanding any other provision of law,
				the Secretary may not delegate the authority to make or renew a certification
				described in subclause (II), (III), or (V) of subparagraph (E)(ii) to any
				employee reporting to the Assistant Secretary for Immigration and Customs
				Enforcement.
										(iii)HearingThe Secretary may request that the Attorney
				General, or a designee of the Attorney General, provide for a hearing to make
				the determination described in subparagraph (E)(ii)(IV)(bb)(BB).
										(H)Release on conditionsIf it is determined that an alien should be
				released from detention, the Secretary may, in the Secretary’s discretion,
				impose conditions on release in accordance with the regulations prescribed
				pursuant to paragraph (3).
									(I)RedetentionThe Secretary, without any limitations
				other than those specified in this section, may detain any alien subject to a
				final removal order who has previously been released from custody if—
										(i)the alien fails to comply with the
				conditions of release;
										(ii)the alien fails to continue to satisfy the
				conditions described in subparagraph (B); or
										(iii)upon reconsideration, the Secretary
				determines that the alien can be detained under subparagraph (E).
										(J)ApplicabilityThis paragraph and paragraphs (6) and (7)
				shall apply to any alien returned to custody under subparagraph (I) as if the
				removal period terminated on the day of the redetention.
									(K)Detention review process for aliens who
				have effected an entry and fail to cooperate with removalThe Secretary shall detain an alien until
				the alien makes all reasonable efforts to comply with a removal order and to
				cooperate fully with the Secretary’s efforts, if the alien—
										(i)has effected an entry into the United
				States; and
										(ii)(I)and the alien faces a significant
				likelihood that the alien will be removed in the reasonably foreseeable future,
				or would have been removed if the alien had not—
												(aa)failed or refused to make all reasonable
				efforts to comply with a removal order;
												(bb)failed or refused to fully cooperate with
				the Secretary’s efforts to establish the alien’s identity and carry out the
				removal order, including the failure to make timely application in good faith
				for travel or other documents necessary to the alien’s departure; or
												(cc)conspired or acted to prevent removal;
				or
												(II)the Secretary makes a certification as
				specified in subparagraph (E), or the renewal of a certification specified in
				subparagraph (G).
											(L)Detention review process for aliens who
				have not effected an entryExcept as otherwise provided in this
				subparagraph, the Secretary shall follow the guidelines established in section
				241.4 of title 8, Code of Federal Regulations, when detaining aliens who have
				not effected an entry. The Secretary may decide to apply the review process
				outlined in this paragraph.
									(9)Judicial reviewWithout regard to the place of confinement,
				judicial review of any action or decision made pursuant to paragraph (6), (7),
				or (8) shall be available exclusively in a habeas corpus proceeding brought in
				a United States district court and only if the alien has exhausted all
				administrative remedies (statutory and nonstatutory) available to the alien as
				of
				right.
								.
						(2)Effective
			 dateThe amendments made by
			 paragraph (1)—
						(A)shall take effect on the date of the
			 enactment of this Act; and
						(B)shall apply to—
							(i)any alien subject to a final administrative
			 removal, deportation, or exclusion order that was issued before, on, or after
			 the date of the enactment of this Act; and
							(ii)any act or condition occurring or existing
			 before, on, or after the date of the enactment of this Act.
							(b)Criminal Detention of AliensSection 3142 of title 18, United States
			 Code, is amended—
					(1)in subsection (e)—
						(A)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively;
						(B)by inserting (1) before
			 If, after a hearing;
						(C)in subparagraphs (B) and (C), as
			 redesignated, by striking paragraph (1) and inserting
			 subparagraph (A); and
						(D)by adding after subparagraph (C), as
			 redesignated, the following:
							
								(2)Subject to rebuttal by the person, it shall
				be presumed that no condition or combination of conditions will reasonably
				assure the appearance of the person as required if the judicial officer finds
				that there is probable cause to believe that the person—
									(A)is
				an alien; and
									(B)(i)has no lawful immigration status in the
				United States;
										(ii)is the subject of a final order of removal;
				or
										(iii)has committed a felony offense under
				section 911, 922(g)(5), 1015, 1028, 1425, or 1426 of this title, chapter 75 or
				77 of this title, or section 243, 274, 275, 276, 277, or 278 of the
				Immigration and Nationality Act (8
				U.S.C. 1253, 1324, 1325, 1326, 2327, and
				1328).
										;
				and
						(2)in subsection (g)(3)—
						(A)in subparagraph (A), by striking
			 and at the end; and
						(B)by adding at the end the following:
							
								(C)the person’s immigration status;
				and
								.
						203.Aggravated felony
				(a)Definition of Aggravated
			 FelonySection 101(a)(43) (8
			 U.S.C. 1101(a)(43)) is amended—
					(1)by striking The term
			 aggravated felony means— and inserting
			 Notwithstanding any other provision of law (except for the provision
			 providing an effective date for section 203 of the Border Security and
			 Immigration Reform Act of 2007), the term aggravated felony
			 applies to an offense described in this paragraph, whether in violation of
			 Federal or State law and to such an offense in violation of the law of a
			 foreign country, for which the term of imprisonment was completed within the
			 previous 15 years, even if the length of the term of imprisonment is based on
			 recidivist or other enhancements and regardless of whether the conviction was
			 entered before, on, or after September 30, 1996, and means—;
					(2)in subparagraph (A), by striking
			 murder, rape, or sexual abuse of a minor; and inserting
			 murder, rape, or sexual abuse of a minor, whether or not the minority of
			 the victim is established by evidence contained in the record of conviction or
			 by evidence extrinsic to the record of conviction;;
					(3)in subparagraph (N), by striking
			 paragraph (1)(A) or (2) of;
					(4)in subparagraph (O), by striking
			 section 275(a) or 276 committed by an alien who was previously deported
			 on the basis of a conviction for an offense described in another subparagraph
			 of this paragraph and inserting section 275 or 276 for which the
			 term of imprisonment is at least 1 year;
					(5)in subparagraph (U), by striking an
			 attempt or conspiracy to commit an offense described in this paragraph
			 and inserting aiding or abetting an offense described in this paragraph,
			 or soliciting, counseling, procuring, commanding, or inducing another,
			 attempting, or conspiring to commit such an offense; and
					(6)by striking the undesignated matter
			 following subparagraph (U).
					(b)Effective Date and Application
					(1)In generalThe amendments made by subsection (a)
			 shall—
						(A)take effect on the date of the enactment of
			 this Act; and
						(B)apply to any act that occurred on or after
			 the date of the enactment of this Act.
						(2)Application of IIRAIRA
			 amendmentsThe amendments to
			 section 101(a)(43) of the Immigration and
			 Nationality Act made by section 321 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 110 Stat. 3009–627) shall continue to apply, whether the conviction
			 was entered before, on, or after September 30, 1996.
					204.Terrorist bars
				(a)Definition of Good Moral
			 CharacterSection 101(f) (8
			 U.S.C. 1101(f)) is amended—
					(1)by inserting after paragraph (1) the
			 following:
						
							(2)an alien described in section 212(a)(3) or
				237(a)(4), as determined by the Secretary of Homeland Security or Attorney
				General based upon any relevant information or evidence, including classified,
				sensitive, or national security
				information;
							;
					(2)in paragraph (8), by striking “(as defined
			 in subsection (a)(43))” and inserting the following: “, regardless of whether
			 the crime was defined as an aggravated felony under subsection (a)(43) at the
			 time of the conviction, unless—
						
							(A)the person completed the term of
				imprisonment and sentence not later than 10 years before the date of
				application; and
							(B)the Secretary of Homeland Security or the
				Attorney General waives the application of this paragraph;
				or
							; and
					(3)in the undesignated matter following
			 paragraph (9), by striking a finding that for other reasons such person
			 is or was not of good moral character and inserting the following:
			 a discretionary finding for other reasons that such a person is or was
			 not of good moral character. In determining an applicant’s moral character, the
			 Secretary of Homeland Security and the Attorney General may take into
			 consideration the applicant’s conduct and acts at any time and are not limited
			 to the period during which good moral character is required..
					(b)Pending ProceedingsSection 204(b) (8 U.S.C. 1154(b)) is
			 amended by adding at the end the following: A petition may not be
			 approved under this section if there is any administrative or judicial
			 proceeding (whether civil or criminal) pending against the petitioner that
			 could directly or indirectly result in the petitioner’s denaturalization or the
			 loss of the petitioner’s lawful permanent resident status..
				(c)Conditional Permanent Resident
			 Status
					(1)In generalSection 216(e) (8 U.S.C. 1186a(e)) is
			 amended by inserting if the alien has had the conditional basis removed
			 pursuant to this section before the period at the end.
					(2)Certain alien entrepreneursSection 216A(e) (8 U.S.C. 1186b(e)) is
			 amended by inserting if the alien has had the conditional basis removed
			 pursuant to this section before the period at the end.
					(d)Judicial Review of Naturalization
			 ApplicationsSection 310(c)
			 (8 U.S.C. 1421(c)) is amended—
					(1)by inserting , not later than 120
			 days after the Secretary of Homeland Security’s final determination,
			 after may; and
					(2)by adding at the end the following:
			 Except that in any proceeding, other than a proceeding under section
			 340, the court shall review for substantial evidence the administrative record
			 and findings of the Secretary of Homeland Security regarding whether an alien
			 is a person of good moral character, understands and is attached to the
			 principles of the Constitution of the United States, or is well disposed to the
			 good order and happiness of the United States. The petitioner shall have the
			 burden of showing that the Secretary’s denial of the application was contrary
			 to law..
					(e)Persons Endangering National
			 SecuritySection 316 (8
			 U.S.C. 1427) is amended by adding at the end the following:
					
						(g)Persons Endangering the National
				SecurityA person may not be
				naturalized if the Secretary of Homeland Security determines, based upon any
				relevant information or evidence, including classified, sensitive, or national
				security information, that the person was once an alien described in section
				212(a)(3) or
				237(a)(4).
						.
				(f)Concurrent Naturalization and Removal
			 ProceedingsSection 318 (8
			 U.S.C. 1429) is amended by striking the Attorney General if and
			 all that follows and inserting: the Secretary of Homeland Security or
			 any court if there is pending against the applicant any removal proceeding or
			 other proceeding to determine the applicant’s inadmissibility or deportability,
			 or to determine whether the applicant’s lawful permanent resident status should
			 be rescinded, regardless of when such proceeding was commenced. The findings of
			 the Attorney General in terminating removal proceedings or canceling the
			 removal of an alien under this Act shall not be deemed binding in any way upon
			 the Secretary of Homeland Security with respect to the question of whether such
			 person has established eligibility for naturalization in accordance with this
			 title..
				(g)District Court JurisdictionSection 336(b) (8 U.S.C. 1447(b)) is
			 amended to read as follows:
					
						(b)Request for Hearing Before District
				CourtIf there is a failure
				to render a final administrative decision under section 335 before the end of
				the 180-day period beginning on the date on which the Secretary of Homeland
				Security completes all examinations and interviews required under such section,
				the applicant may apply to the district court for the district in which the
				applicant resides for a hearing on the matter. The Secretary shall notify the
				applicant when such examinations and interviews have been completed. Such
				district court shall only have jurisdiction to review the basis for delay and
				remand the matter, with appropriate instructions, to the Secretary for the
				Secretary’s determination on the
				application.
						.
				(h)Effective
			 DateThe amendments made by
			 this section—
					(1)shall take effect on the date of the
			 enactment of this Act; and
					(2)shall apply to any act that occurred on or
			 after such date of enactment.
					205.Increased criminal penalties related to
			 gang violence, removal, and alien smuggling
				(a)Criminal Street Gangs
					(1)InadmissibilitySection 212(a)(2) (8 U.S.C. 1182(a)(2)) is
			 amended—
						(A)by redesignating subparagraph (F) as
			 subparagraph (J); and
						(B)by inserting after subparagraph (E) the
			 following:
							
								(F)Members of criminal street
				gangsUnless the Secretary of
				Homeland Security or the Attorney General waives the application of this
				subparagraph, any alien who a consular officer, the Attorney General, or the
				Secretary of Homeland Security knows or has reason to believe—
									(i)is, or has been, a member of a criminal
				street gang (as defined in section 521(a) of title 18, United States Code);
				or
									(ii)has participated in the activities of a
				criminal street gang, knowing or having reason to know that such activities
				promoted, furthered, aided, or supported the illegal activity of the criminal
				gang,
									is
				inadmissible..
						(2)DeportabilitySection 237(a)(2) (8 U.S.C. 1227(a)(2)) is
			 amended by adding at the end the following:
						
							(F)Members of criminal street
				gangsUnless the Secretary of
				Homeland Security or the Attorney General waives the application of this
				subparagraph, any alien who the Secretary of Homeland Security or the Attorney
				General knows or has reason to believe—
								(i)is, or at any time after admission has
				been, a member of a criminal street gang (as defined in section 521(a) of title
				18, United States Code); or
								(ii)has participated in the activities of a
				criminal street gang, knowing or having reason to know that such activities
				promoted, furthered, aided, or supported the illegal activity of the criminal
				gang,
								is
				deportable..
					(3)Temporary protected statusSection 244 (8 U.S.C. 1254a) is
			 amended—
						(A)by striking Attorney General
			 each place it appears and inserting Secretary of Homeland
			 Security;
						(B)in subsection (b)(3)—
							(i)in subparagraph (B), by striking the last
			 sentence and inserting the following: Notwithstanding any other
			 provision of this section, the Secretary of Homeland Security may, for any
			 reason (including national security), terminate or modify any designation under
			 this section. Such termination or modification is effective upon publication in
			 the Federal Register, or after such time as the Secretary may designate in the
			 Federal Register.;
							(ii)in subparagraph (C), by striking a
			 period of 12 or 18 months and inserting any other period not to
			 exceed 18 months;
							(C)in subsection (c)—
							(i)in paragraph (1)(B), by striking The
			 amount of any such fee shall not exceed $50.;
							(ii)in paragraph (2)(B)—
								(I)in clause (i), by striking ,
			 or at the end;
								(II)in clause (ii), by striking the period at
			 the end and inserting ; or; and
								(III)by adding at the end the following:
									
										(iii)the alien is, or at any time after
				admission has been, a member of a criminal street gang (as defined in section
				521(a) of title 18, United States
				Code).
										;
				and
								(D)in subsection (d)—
							(i)by striking paragraph (3); and
							(ii)in paragraph (4), by adding at the end the
			 following: The Secretary of Homeland Security may detain an alien
			 provided temporary protected status under this section whenever appropriate
			 under any other provision of law..
							(b)Penalties Related to RemovalSection 243 (8 U.S.C. 1253) is
			 amended—
					(1)in subsection (a)(1)—
						(A)in the matter preceding subparagraph (A),
			 by inserting 212(a) or after section; and
						(B)in the matter following subparagraph
			 (D)—
							(i)by striking or imprisoned not more
			 than four years and inserting and imprisoned for not less than 6
			 months or more than 5 years; and
							(ii)by striking , or
			 both;
							(2)in subsection (b), by striking not
			 more than $1000 or imprisoned for not more than one year, or both and
			 inserting under title 18, United States Code, and imprisoned for not
			 less than 6 months or more than 5 years (or for not more than 10 years if the
			 alien is a member of any of the classes described in paragraphs (1)(E), (2),
			 (3), and (4) of section 237(a)).; and
					(3)by amending subsection (d) to read as
			 follows:
						
							(d)Denying Visas to Nationals of Country
				Denying or Delaying Accepting AlienThe Secretary of Homeland Security, after
				making a determination that the government of a foreign country has denied or
				unreasonably delayed accepting an alien who is a citizen, subject, national, or
				resident of that country after the alien has been ordered removed, and after
				consultation with the Secretary of State, may instruct the Secretary of State
				to deny a visa to any citizen, subject, national, or resident of that country
				until the country accepts the alien that was ordered
				removed.
							.
					(c)Alien Smuggling and Related
			 Offenses
					(1)In generalSection 274 (8 U.S.C. 1324), is amended to
			 read as follows:
						
							274.Alien smuggling and related
				offenses
								(a)Criminal Offenses and Penalties
									(1)Prohibited activitiesExcept as provided in paragraph (3), a
				person shall be punished as provided under paragraph (2), if the person—
										(A)facilitates, encourages, directs, or
				induces a person to come to or enter the United States, or to cross the border
				to the United States, knowing or in reckless disregard of the fact that such
				person is an alien who lacks lawful authority to come to, enter, or cross the
				border to the United States;
										(B)facilitates, encourages, directs, or
				induces a person to come to or enter the United States, or to cross the border
				to the United States, at a place other than a designated port of entry or place
				other than as designated by the Secretary of Homeland Security, knowing or in
				reckless disregard of the fact that such person is an alien and regardless of
				whether such alien has official permission or lawful authority to be in the
				United States;
										(C)transports, moves, harbors, conceals, or
				shields from detection a person outside of the United States knowing or in
				reckless disregard of the fact that such person is an alien in unlawful transit
				from 1 country to another or on the high seas, under circumstances in which the
				alien is seeking to enter the United States without official permission or
				legal authority;
										(D)encourages or induces a person to reside in
				the United States, knowing or in reckless disregard of the fact that such
				person is an alien who lacks lawful authority to reside in the United
				States;
										(E)transports or moves a person in the United
				States, knowing or in reckless disregard of the fact that such person is an
				alien who lacks lawful authority to enter or be in the United States, if the
				transportation or movement will further the alien’s illegal entry into or
				illegal presence in the United States;
										(F)harbors, conceals, or shields from
				detection a person in the United States, knowing or in reckless disregard of
				the fact that such person is an alien who lacks lawful authority to be in the
				United States; or
										(G)conspires or attempts to commit any of the
				acts described in subparagraphs (A) through (F).
										(2)Criminal penaltiesA person who violates any provision under
				paragraph (1)—
										(A)except as provided in subparagraphs (C)
				through (G), if the offense was not committed for commercial advantage, profit,
				or private financial gain, shall be fined under title 18, United States Code,
				imprisoned for not more than 5 years, or both;
										(B)except as provided in subparagraphs (C)
				through (G), if the offense was committed for commercial advantage, profit, or
				private financial gain—
											(i)if the violation is the offender’s first
				violation under this subparagraph, shall be fined under such title, imprisoned
				for not more than 20 years, or both; or
											(ii)if the violation is the offender’s second
				or subsequent violation of this subparagraph, shall be fined under such title,
				imprisoned for not less than 3 years or more than 20 years, or both;
											(C)if the offense furthered or aided the
				commission of any other offense against the United States or any State that is
				punishable by imprisonment for more than 1 year, shall be fined under such
				title, imprisoned for not less than 5 years or more than 20 years, or
				both;
										(D)shall be fined under such title, imprisoned
				not less than 5 years or more than 20 years, or both, if the offense created a
				substantial and foreseeable risk of death, a substantial and foreseeable risk
				of serious bodily injury (as defined in section 2119(2) of title 18, United
				States Code), or inhumane conditions to another person, including—
											(i)transporting the person in an engine
				compartment, storage compartment, or other confined space;
											(ii)transporting the person at an excessive
				speed or in excess of the rated capacity of the means of transportation;
				or
											(iii)transporting the person in, harboring the
				person in, or otherwise subjecting the person to crowded or dangerous
				conditions;
											(E)if the offense caused serious bodily injury
				(as defined in section 2119(2) of title 18, United States Code) to any person,
				shall be fined under such title, imprisoned for not less than 7 years or more
				than 30 years, or both;
										(F)shall be fined under such title and
				imprisoned for not less than 10 years or more than 30 years if the offense
				involved an alien who the offender knew or had reason to believe was—
											(i)engaged in terrorist activity (as defined
				in section 212(a)(3)(B)); or
											(ii)intending to engage in terrorist
				activity;
											(G)if the offense caused or resulted in the
				death of any person, shall be punished by death or imprisoned for a term of
				years not less than 10 years and up to life, and fined under title 18, United
				States Code.
										(3)LimitationIt is not a violation of subparagraph (D),
				(E), or (F) of paragraph (1)—
										(A)for a religious denomination having a bona
				fide nonprofit, religious organization in the United States, or the agents or
				officers of such denomination or organization, to encourage, invite, call,
				allow, or enable an alien who is present in the United States to perform the
				vocation of a minister or missionary for the denomination or organization in
				the United States as a volunteer who is not compensated as an employee,
				notwithstanding the provision of room, board, travel, medical assistance, and
				other basic living expenses, provided the minister or missionary has been a
				member of the denomination for at least 1 year; or
										(B)for an individual or organization, not
				previously convicted of a violation of this section, to provide an alien who is
				present in the United States with humanitarian assistance, including medical
				care, housing, counseling, victim services, and food, or to transport the alien
				to a location where such assistance can be rendered.
										(4)Extraterritorial jurisdictionThere is extraterritorial Federal
				jurisdiction over the offenses described in this subsection.
									(b)Employment of Unauthorized Aliens
									(1)Criminal offense and
				penaltiesAny person who,
				during any 12-month period, knowingly employs 10 or more individuals with
				actual knowledge or in reckless disregard of the fact that the individuals are
				aliens described in paragraph (2), shall be fined under title 18, United States
				Code, imprisoned for not more than 10 years, or both.
									(2)DefinitionAn alien described in this paragraph is an
				alien who—
										(A)is an unauthorized alien (as defined in
				section 274A);
										(B)is present in the United States without
				lawful authority; and
										(C)has been brought into the United States in
				violation of this subsection.
										(c)Seizure and Forfeiture
									(1)In generalAny real or personal property used to
				commit or facilitate the commission of a violation of this section, the gross
				proceeds of such violation, and any property traceable to such property or
				proceeds, shall be subject to forfeiture.
									(2)Applicable proceduresSeizures and forfeitures under this
				subsection shall be governed by the provisions of chapter 46 of title 18,
				United States Code, relating to civil forfeitures, except that such duties as
				are imposed upon the Secretary of the Treasury under the customs laws described
				in section 981(d) shall be performed by such officers, agents, and other
				persons as may be designated for that purpose by the Secretary of Homeland
				Security.
									(3)Prima facie evidence in determinations of
				violationsIn determining
				whether a violation of subsection (a) has occurred, prima facie evidence that
				an alien involved in the alleged violation lacks lawful authority to come to,
				enter, reside in, remain in, or be in the United States or that such alien had
				come to, entered, resided in, remained in, or been present in the United States
				in violation of law shall include—
										(A)any order, finding, or determination
				concerning the alien’s status or lack of status made by a Federal judge or
				administrative adjudicator (including an immigration judge or immigration
				officer) during any judicial or administrative proceeding authorized under
				Federal immigration law;
										(B)official records of the Department of
				Homeland Security, the Department of Justice, or the Department of State
				concerning the alien’s status or lack of status; and
										(C)testimony by an immigration officer having
				personal knowledge of the facts concerning the alien’s status or lack of
				status.
										(d)Authority To ArrestNo officer or person shall have authority
				to make any arrests for a violation of any provision of this section
				except—
									(1)officers and employees designated by the
				Secretary of Homeland Security, either individually or as a member of a class;
				and
									(2)other officers responsible for the
				enforcement of Federal criminal laws.
									(e)Admissibility of Videotaped Witness
				TestimonyNotwithstanding any
				provision of the Federal Rules of Evidence, the videotaped or otherwise
				audiovisually preserved deposition of a witness to a violation of subsection
				(a) who has been deported or otherwise expelled from the United States, or is
				otherwise unavailable to testify, may be admitted into evidence in an action
				brought for that violation if—
									(1)the witness was available for cross
				examination at the deposition by the party, if any, opposing admission of the
				testimony; and
									(2)the deposition otherwise complies with the
				Federal Rules of Evidence.
									(f)Outreach Program
									(1)In generalThe Secretary of Homeland Security, in
				consultation with the Attorney General and the Secretary of State, as
				appropriate, shall—
										(A)develop and implement an outreach program
				to educate people in and out of the United States about the penalties for
				bringing in and harboring aliens in violation of this section; and
										(B)establish the American Local and Interior
				Enforcement Needs (ALIEN) Task Force to identify and respond to the use of
				Federal, State, and local transportation infrastructure to further the
				trafficking of unlawful aliens within the United States.
										(2)Field officesThe Secretary of Homeland Security, after
				consulting with State and local government officials, shall establish such
				field offices as may be necessary to carry out this subsection.
									(3)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums are necessary for the fiscal years 2008
				through 2012 to carry out this subsection.
									(g)DefinitionsIn this section:
									(1)Crossed the border into the united
				statesAn alien is deemed to
				have crossed the border into the United States regardless of whether the alien
				is free from official restraint.
									(2)Lawful authorityThe term lawful authority
				means permission, authorization, or license that is expressly provided for in
				the immigration laws of the United States or accompanying regulations. The term
				does not include any such authority secured by fraud or otherwise obtained in
				violation of law or authority sought, but not approved. No alien shall be
				deemed to have lawful authority to come to, enter, reside in, remain in, or be
				in the United States if such coming to, entry, residence, remaining, or
				presence was, is, or would be in violation of law.
									(3)ProceedsThe term proceeds includes any
				property or interest in property obtained or retained as a consequence of an
				act or omission in violation of this section.
									(4)Unlawful transitThe term unlawful transit
				means travel, movement, or temporary presence that violates the laws of any
				country in which the alien is present or any country from which the alien is
				traveling or
				moving.
									.
					(2)Clerical amendmentThe table of contents is amended by
			 striking the item relating to section 274 and inserting the following:
						
							
								Sec. 274. Alien smuggling and
				related
				offenses.
							
							.
					(d)Prohibiting Carrying or Using a Firearm
			 During and in Relation to an Alien Smuggling CrimeSection
			 924(c) of title 18, United States Code, is amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A), by inserting ,
			 alien smuggling crime, after any crime of
			 violence;
						(B)in subparagraph (A), by inserting ,
			 alien smuggling crime, after such crime of violence;
			 and
						(C)in subparagraph (D)(ii), by inserting
			 , alien smuggling crime, after crime of violence;
			 and
						(2)by adding at the end the following:
						
							(6)For purposes of this subsection, the term
				alien smuggling crime means any felony punishable under section
				274(a), 277, or 278 of the Immigration and
				Nationality Act (8 U.S.C. 1324(a), 1327, and
				1328).
							.
					206.Illegal entry
				(a)In GeneralSection 275 (8 U.S.C. 1325) is amended to
			 read as follows:
					
						275.Illegal entry
							(a)In General
								(1)Criminal offensesAn alien shall be subject to the penalties
				set forth in paragraph (2) if the alien—
									(A)knowingly enters or crosses the border into
				the United States at any time or place other than as designated by the
				Secretary of Homeland Security;
									(B)knowingly eludes examination or inspection
				by an immigration officer (including failing to stop at the command of such
				officer), or a customs or agriculture inspection at a port of entry; or
									(C)knowingly enters or crosses the border to
				the United States by means of a knowingly false or misleading representation or
				the knowing concealment of a material fact (including such representation or
				concealment in the context of arrival, reporting, entry, or clearance
				requirements of the customs laws, immigration laws, agriculture laws, or
				shipping laws).
									(2)Criminal penaltiesAny alien who violates any provision under
				paragraph (1)—
									(A)shall, for the first violation, be fined
				under title 18, United States Code, imprisoned not more than 6 months, or
				both;
									(B)shall, for a second or subsequent
				violation, or following an order of voluntary departure, be fined under such
				title, imprisoned not more than 2 years, or both;
									(C)if the violation occurred after the alien
				had been convicted of 3 or more misdemeanors or for a felony, shall be fined
				under such title, imprisoned not more than 10 years, or both;
									(D)if the violation occurred after the alien
				had been convicted of a felony for which the alien received a term of
				imprisonment of not less than 30 months, shall be fined under such title,
				imprisoned not more than 15 years, or both; and
									(E)if the violation occurred after the alien
				had been convicted of a felony for which the alien received a term of
				imprisonment of not less than 60 months, such alien shall be fined under such
				title, imprisoned not more than 20 years, or both.
									(3)Prior convictionsThe prior convictions described in
				subparagraphs (C) through (E) of paragraph (2) are elements of the offenses
				described in that paragraph and the penalties in such subparagraphs shall apply
				only in cases in which the conviction or convictions that form the basis for
				the additional penalty are—
									(A)alleged in the indictment or information;
				and
									(B)proven beyond a reasonable doubt at trial
				or admitted by the defendant.
									(4)Duration of offenseAn offense under this subsection continues
				until the alien is discovered within the United States by an immigration
				officer.
								(5)AttemptWhoever attempts to commit any offense
				under this section shall be punished in the same manner as for a completion of
				such offense.
								(b)Improper Time or Place; Civil
				Penalties
								(1)In generalAny alien who is apprehended while
				entering, attempting to enter, or knowingly crossing or attempting to cross the
				border to the United States at a time or place other than as designated by
				immigration officers shall be subject to a civil penalty, in addition to any
				criminal or other civil penalties that may be imposed under any other provision
				of law, in an amount equal to—
									(A)not less than $50 or more than $250 for
				each such entry, crossing, attempted entry, or attempted crossing; or
									(B)twice the amount specified in paragraph (1)
				if the alien had previously been subject to a civil penalty under this
				subsection.
									(2)Crossed the border definedIn this section, an alien is deemed to have
				crossed the border if the act was voluntary, regardless of whether the alien
				was under observation at the time of the
				crossing.
								.
				(b)Clerical AmendmentThe table of contents is amended by
			 striking the item relating to section 275 and inserting the following:
					
						
							Sec. 275. Illegal
				entry.
						
						.
				207.Illegal reentrySection 276 (8 U.S.C. 1326) is amended to
			 read as follows:
				
					276.Reentry of removed aliens
						(a)Reentry After RemovalAny alien who has been denied admission,
				excluded, deported, or removed, or who has departed the United States while an
				order of exclusion, deportation, or removal is outstanding, and subsequently
				enters, attempts to enter, crosses the border to, attempts to cross the border
				to, or is at any time found in the United States, shall be fined under title
				18, United States Code, imprisoned not more than 2 years, or both.
						(b)Reentry of Criminal OffendersNotwithstanding the penalty provided in
				subsection (a), if an alien described in that subsection—
							(1)was convicted for 3 or more misdemeanors or
				a felony before such removal or departure, the alien shall be fined under title
				18, United States Code, imprisoned not more than 10 years, or both;
							(2)was convicted for a felony before such
				removal or departure for which the alien was sentenced to a term of
				imprisonment of not less than 30 months, the alien shall be fined under such
				title, imprisoned not more than 15 years, or both;
							(3)was convicted for a felony before such
				removal or departure for which the alien was sentenced to a term of
				imprisonment of not less than 60 months, the alien shall be fined under such
				title, imprisoned not more than 20 years, or both;
							(4)was convicted for 3 felonies before such
				removal or departure, the alien shall be fined under such title, imprisoned not
				more than 20 years, or both; or
							(5)was convicted, before such removal or
				departure, for murder, rape, kidnaping, or a felony offense described in
				chapter 77 (relating to peonage and slavery) or 113B (relating to terrorism) of
				such title, the alien shall be fined under such title, imprisoned not more than
				20 years, or both.
							(c)Reentry After Repeated
				RemovalAny alien who has
				been denied admission, excluded, deported, or removed 3 or more times and
				thereafter enters, attempts to enter, crosses the border to, attempts to cross
				the border to, or is at any time found in the United States, shall be fined
				under title 18, United States Code, imprisoned not more than 10 years, or
				both.
						(d)Proof of Prior ConvictionsThe prior convictions described in
				subsection (b) are elements of the crimes described in that subsection, and the
				penalties in that subsection shall apply only in cases in which the conviction
				or convictions that form the basis for the additional penalty are—
							(1)alleged in the indictment or information;
				and
							(2)proven beyond a reasonable doubt at trial
				or admitted by the defendant.
							(e)Affirmative DefensesIt shall be an affirmative defense to a
				violation of this section that—
							(1)prior to the alleged violation, the alien
				had sought and received the express consent of the Secretary of Homeland
				Security to reapply for admission into the United States; or
							(2)with respect to an alien previously denied
				admission and removed, the alien—
								(A)was not required to obtain such advance
				consent under the Immigration and Nationality
				Act or any prior Act; and
								(B)had complied with all other laws and
				regulations governing the alien’s admission into the United States.
								(f)Limitation on Collateral Attack on
				Underlying Removal OrderIn a
				criminal proceeding under this section, an alien may not challenge the validity
				of any prior removal order concerning the alien unless the alien demonstrates
				by clear and convincing evidence that—
							(1)the alien exhausted all administrative
				remedies that may have been available to seek relief against the order;
							(2)the removal proceedings at which the order
				was issued improperly deprived the alien of the opportunity for judicial
				review; and
							(3)the entry of the order was fundamentally
				unfair.
							(g)Reentry of Alien Removed Prior to
				Completion of Term of ImprisonmentAny alien removed pursuant to section
				241(a)(4) who enters, attempts to enter, crosses the border to, attempts to
				cross the border to, or is at any time found in, the United States shall be
				incarcerated for the remainder of the sentence of imprisonment which was
				pending at the time of deportation without any reduction for parole or
				supervised release unless the alien affirmatively demonstrates that the
				Secretary of Homeland Security has expressly consented to the alien’s reentry.
				Such alien shall be subject to such other penalties relating to the reentry of
				removed aliens as may be available under this section or any other provision of
				law.
						(h)LimitationIt is not aiding and abetting a violation
				of this section for an individual to provide an alien with emergency
				humanitarian assistance, including emergency medical care and food, or to
				transport the alien to a location where such assistance can be rendered without
				compensation or the expectation of compensation.
						(i)DefinitionsIn this section:
							(1)Crosses the borderThe term crosses the border
				applies if an alien acts voluntarily, regardless of whether the alien was under
				observation at the time of the crossing.
							(2)FelonyTerm felony means any criminal
				offense punishable by a term of imprisonment of more than 1 year under the laws
				of the United States, any State, or a foreign government.
							(3)MisdemeanorThe term misdemeanor means any
				criminal offense punishable by a term of imprisonment of not more than 1 year
				under the applicable laws of the United States, any State, or a foreign
				government.
							(4)RemovalThe term removal includes any
				denial of admission, exclusion, deportation, or removal, or any agreement by
				which an alien stipulates or agrees to exclusion, deportation, or
				removal.
							(5)StateThe term State means a State
				of the United States, the District of Columbia, and any commonwealth,
				territory, or possession of the United
				States.
							.
			208.Reform of passport, visa, and immigration
			 fraud offenses
				(a)Passport, Visa, and Immigration
			 Fraud
					(1)In generalChapter 75 of title 18, United States Code,
			 is amended to read as follows:
						
							75PASSPORT, VISA, AND IMMIGRATION
				FRAUD
								
									Sec.
									1541. Trafficking in
				  passports.
									1542. False statement in an
				  application for a passport.
									1543. Forgery and unlawful
				  production of a passport.
									1544. Misuse of a
				  passport.
									1545. Schemes to defraud
				  aliens.
									1546. Immigration and visa
				  fraud.
									1547. Marriage
				  fraud.
									1548. Attempts and
				  conspiracies.
									1549. Alternative penalties
				  for certain offenses.
									1550. Seizure and
				  forfeiture.
									1551. Additional
				  jurisdiction.
									1552. Additional
				  venue.
									1553.
				  Definitions.
									1554. Authorized law
				  enforcement activities.
									1555. Exception for refugees
				  and asylees.
								
								1541.Trafficking in passports
									(a)Multiple PassportsAny person who, during any 3-year period,
				knowingly—
										(1)and without lawful authority produces,
				issues, or transfers 10 or more passports;
										(2)forges, counterfeits, alters, or falsely
				makes 10 or more passports;
										(3)secures, possesses, uses, receives, buys,
				sells, or distributes 10 or more passports, knowing the passports to be forged,
				counterfeited, altered, falsely made, stolen, procured by fraud, or produced or
				issued without lawful authority; or
										(4)completes, mails, prepares, presents,
				signs, or submits 10 or more applications for a United States passport
				(including any supporting documentation), knowing the applications to contain
				any false statement or representation,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(b)Passport MaterialsAny person who knowingly and without lawful
				authority produces, counterfeits, secures, possesses, or uses any official
				paper, seal, hologram, image, text, symbol, stamp, engraving, plate, or other
				material used to make a passport shall be fined under this title, imprisoned
				not more than 20 years, or both.
									1542.False statement in an application for a
				passportAny person who
				knowingly—
									(1)makes any false statement or representation
				in an application for a United States passport (including any supporting
				documentation);
									(2)completes, mails, prepares, presents,
				signs, or submits an application for a United States passport (including any
				supporting documentation) knowing the application to contain any false
				statement or representation; or
									(3)causes or attempts to cause the production
				of a passport at a facility authorized by the Secretary of State for the
				production of passports by means of any fraud or false application for a United
				States passport (including any supporting documentation),
									shall be fined under this title,
				imprisoned not more than 15 years, or both.1543.Forgery and unlawful production of a
				passport
									(a)ForgeryAny person who—
										(1)knowingly forges, counterfeits, alters, or
				falsely makes any passport; or
										(2)knowingly transfers any passport knowing it
				to be forged, counterfeited, altered, falsely made, stolen, or to have been
				produced or issued without lawful authority,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Unlawful ProductionAny person who knowingly and without lawful
				authority—
										(1)produces, issues, authorizes, or verifies a
				passport in violation of the laws, regulations, or rules governing the issuance
				of the passport;
										(2)produces, issues, authorizes, or verifies a
				United States passport for or to any person not owing allegiance to the United
				States; or
										(3)transfers or furnishes a passport to a
				person for use when such person is not the person for whom the passport was
				issued or designed,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.1544.Misuse of a passport
									(a)In GeneralAny person who knowingly—
										(1)uses any passport issued or designed for
				the use of another;
										(2)uses any passport in violation of the
				conditions or restrictions therein contained, or in violation of the laws,
				regulations, or rules governing the issuance and use of the passport;
										(3)secures, possesses, uses, receives, buys,
				sells, or distributes any passport knowing it to be forged, counterfeited,
				altered, falsely made, procured by fraud, or produced or issued without lawful
				authority; or
										(4)violates the terms and conditions of any
				safe conduct duly obtained and issued under the authority of the United
				States,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Entry; FraudAny person who knowingly uses any passport,
				knowing the passport to be forged, counterfeited, altered, falsely made,
				procured by fraud, produced or issued without lawful authority, or issued or
				designed for the use of another—
										(1)to enter or to attempt to enter the United
				States; or
										(2)to defraud the United States, a State, or a
				political subdivision of a State,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.1545.Schemes to defraud aliens
									(a)In GeneralAny person who knowingly executes a scheme
				or artifice, in connection with any matter that is authorized by or arises
				under Federal immigration laws or any matter the offender claims or represents
				is authorized by or arises under Federal immigration laws, to—
										(1)defraud any person, or
										(2)obtain or receive money or anything else of
				value from any person, by means of false or fraudulent pretenses,
				representations, promises,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)MisrepresentationAny person who knowingly and falsely
				represents that such person is an attorney in any matter arising under Federal
				immigration laws shall be fined under this title, imprisoned not more than 15
				years, or both.
									1546.Immigration and visa fraud
									(a)In GeneralAny person who knowingly—
										(1)uses any immigration document issued or
				designed for the use of another;
										(2)forges, counterfeits, alters, or falsely
				makes any immigration document;
										(3)completes, mails, prepares, presents,
				signs, or submits any immigration document knowing it to contain any materially
				false statement or representation;
										(4)secures, possesses, uses, transfers,
				receives, buys, sells, or distributes any immigration document knowing it to be
				forged, counterfeited, altered, falsely made, stolen, procured by fraud, or
				produced or issued without lawful authority;
										(5)adopts or uses a false or fictitious name
				to evade or to attempt to evade the immigration laws; or
										(6)transfers or furnishes an immigration
				document to a person without lawful authority for use if such person is not the
				person for whom the immigration document was issued or designed,
										shall be fined under this title,
				imprisoned not more than 15 years, or both.(b)Multiple ViolationsAny person who, during any 3-year period,
				knowingly—
										(1)and without lawful authority produces,
				issues, or transfers 10 or more immigration documents;
										(2)forges, counterfeits, alters, or falsely
				makes 10 or more immigration documents;
										(3)secures, possesses, uses, buys, sells, or
				distributes 10 or more immigration documents, knowing the immigration documents
				to be forged, counterfeited, altered, stolen, falsely made, procured by fraud,
				or produced or issued without lawful authority; or
										(4)completes, mails, prepares, presents,
				signs, or submits 10 or more immigration documents knowing the documents to
				contain any materially false statement or representation,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(c)Immigration Document
				MaterialsAny person who
				knowingly and without lawful authority produces, counterfeits, secures,
				possesses, or uses any official paper, seal, hologram, image, text, symbol,
				stamp, engraving, plate, or other material, used to make an immigration
				document shall be fined under this title, imprisoned not more than 20 years, or
				both.
									1547.Marriage fraud
									(a)Evasion or MisrepresentationAny person who—
										(1)knowingly enters into a marriage for the
				purpose of evading any provision of the immigration laws; or
										(2)knowingly misrepresents the existence or
				circumstances of a marriage—
											(A)in an application or document authorized by
				the immigration laws; or
											(B)during any immigration proceeding conducted
				by an administrative adjudicator (including an immigration officer or examiner,
				a consular officer, an immigration judge, or a member of the Board of
				Immigration Appeals),
											shall be fined under this title,
				imprisoned not more than 10 years, or both.(b)Multiple MarriagesAny person who—
										(1)knowingly enters into 2 or more marriages
				for the purpose of evading any immigration law; or
										(2)knowingly arranges, supports, or
				facilitates 2 or more marriages designed or intended to evade any immigration
				law,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.(c)Commercial EnterpriseAny person who knowingly establishes a
				commercial enterprise for the purpose of evading any provision of the
				immigration laws shall be fined under this title, imprisoned for not more than
				10 years, or both.
									(d)Duration of Offense
										(1)In generalAn offense under subsection (a) or (b)
				continues until the fraudulent nature of the marriage or marriages is
				discovered by an immigration officer.
										(2)Commercial enterpriseAn offense under subsection (c) continues
				until the fraudulent nature of commercial enterprise is discovered by an
				immigration officer or other law enforcement officer.
										1548.Attempts and conspiraciesAny person who attempts or conspires to
				violate any section of this chapter shall be punished in the same manner as a
				person who completed a violation of that section.
								1549.Alternative penalties for certain
				offenses
									(a)TerrorismAny person who violates any section of this
				chapter—
										(1)knowing that such violation will facilitate
				an act of international terrorism or domestic terrorism (as those terms are
				defined in section 2331); or
										(2)with the intent to facilitate an act of
				international terrorism or domestic terrorism,
										shall be fined under this title,
				imprisoned not more than 25 years, or both.(b)Offense Against GovernmentAny person who violates any section of this
				chapter—
										(1)knowing that such violation will facilitate
				the commission of any offense against the United States (other than an offense
				in this chapter) or against any State, which offense is punishable by
				imprisonment for more than 1 year; or
										(2)with the intent to facilitate the
				commission of any offense against the United States (other than an offense in
				this chapter) or against any State, which offense is punishable by imprisonment
				for more than 1 year,
										shall be fined under this title,
				imprisoned not more than 20 years, or both.1550.Seizure and forfeiture
									(a)ForfeitureAny property, real or personal, used to
				commit or facilitate the commission of a violation of any section of this
				chapter, the gross proceeds of such violation, and any property traceable to
				such property or proceeds, shall be subject to forfeiture.
									(b)Applicable
				LawSeizures and forfeitures
				under this section shall be governed by the provisions of chapter 46 relating
				to civil forfeitures, except that such duties as are imposed upon the Secretary
				of the Treasury under the customs laws described in section 981(d) shall be
				performed by such officers, agents, and other persons as may be designated for
				that purpose by the Secretary of Homeland Security, the Secretary of State, or
				the Attorney General.
									1551.Additional jurisdiction
									(a)In GeneralAny person who commits an offense under
				this chapter within the special maritime and territorial jurisdiction of the
				United States shall be punished as provided under this chapter.
									(b)Extraterritorial JurisdictionAny person who commits an offense under
				this chapter outside the United States shall be punished as provided under this
				chapter if—
										(1)the offense involves a United States
				immigration document (or any document purporting to be such a document) or any
				matter, right, or benefit arising under or authorized by Federal immigration
				laws;
										(2)the offense is in or affects foreign
				commerce;
										(3)the offense affects, jeopardizes, or poses
				a significant risk to the lawful administration of Federal immigration laws, or
				the national security of the United States;
										(4)the offense is committed to facilitate an
				act of international terrorism (as defined in section 2331) or a drug
				trafficking crime (as defined in section 929(a)(2)) that affects or would
				affect the national security of the United States;
										(5)the offender is a national of the United
				States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(22))) or an alien lawfully admitted for permanent residence in the
				United States (as defined in section 101(a)(20) of such Act); or
										(6)the offender is a stateless person whose
				habitual residence is in the United States.
										1552.Additional venue
									(a)In GeneralAn offense under section 1542 may be
				prosecuted—
										(1)in any district in which the false
				statement or representation was made;
										(2)in any district in which the passport
				application was prepared, submitted, mailed, received, processed, or
				adjudicated; or
										(3)in the case of an application prepared and
				adjudicated outside the United States, in the district in which the resultant
				passport was produced.
										(b)Savings
				ClauseNothing in this
				section limits the venue otherwise available under sections 3237 and
				3238.
									1553.DefinitionsAs used in this chapter:
									(1)The term falsely make means to
				prepare or complete an immigration document with knowledge or in reckless
				disregard of the fact that the document—
										(A)contains a statement or representation that
				is false, fictitious, or fraudulent;
										(B)has no basis in fact or law; or
										(C)otherwise fails to state a fact which is
				material to the purpose for which the document was created, designed, or
				submitted.
										(2)The term false statement or
				representation includes a personation or an omission.
									(3)The term felony means any
				criminal offense punishable by a term of imprisonment of more than 1 year under
				the laws of the United States, any State, or a foreign government.
									(4)The term immigration
				document—
										(A)means—
											(i)any passport or visa; or
											(ii)any application, petition, affidavit,
				declaration, attestation, form, identification card, alien registration
				document, employment authorization document, border crossing card, certificate,
				permit, order, license, stamp, authorization, grant of authority, or other
				evidentiary document, arising under or authorized by the immigration laws of
				the United States; and
											(B)includes any document, photograph, or other
				piece of evidence attached to or submitted in support of an immigration
				document.
										(5)The term immigration laws
				includes—
										(A)the laws described in section 101(a)(17) of
				the Immigration and Nationality Act (8
				U.S.C. 1101(a)(17));
										(B)the laws relating to the issuance and use
				of passports; and
										(C)the regulations prescribed under the
				authority of any law described in subparagraph (A) or (B).
										(6)The term immigration
				proceeding includes an adjudication, interview, hearing, or
				review.
									(7)A person does not exercise lawful
				authority if the person abuses or improperly exercises lawful authority
				the person otherwise holds.
									(8)The term passport means a
				travel document attesting to the identity and nationality of the bearer that is
				issued under the authority of the Secretary of State, a foreign government, or
				an international organization; or any instrument purporting to be the
				same.
									(9)The term produce means to
				make, prepare, assemble, issue, print, authenticate, or alter.
									(10)The term State means a State
				of the United States, the District of Columbia, or any commonwealth, territory,
				or possession of the United States.
									1554.Authorized law enforcement
				activitiesNothing in this
				chapter shall prohibit any lawfully authorized investigative, protective, or
				intelligence activity of a law enforcement agency of the United States, a
				State, or a political subdivision of a State, or an intelligence agency of the
				United States, or any activity authorized under title V of the Organized Crime
				Control Act of 1970 (84 Stat. 933).
								1555.Exception for refugees, asylees, and other
				vulnerable persons
									(a)In GeneralIf a person believed to have violated
				section 1542, 1544, 1546, or 1548 while attempting to enter the United States,
				without delay, indicates an intention to apply for asylum under section 208 or
				241(b)(3) of the Immigration and Nationality
				Act (8 U.S.C. 1158 and 1231), or for relief under the Convention
				Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment
				(in accordance with section 208.17 of title 8, Code of Federal Regulations), or
				under section 101(a)(15)(T), 101(a)(15)(U), 101(a)(27)(J), 101(a)(51),
				216(c)(4)(C), 240A(b)(2), or 244(a)(3) (as in effect prior to March 31, 1997)
				of such Act, or a credible fear of persecution or torture—
										(1)the person shall be referred to an
				appropriate Federal immigration official to review such claim and make a
				determination if such claim is warranted;
										(2)if the Federal immigration official
				determines that the person qualifies for the claimed relief, the person shall
				not be considered to have violated any such section; and
										(3)if the Federal immigration official
				determines that the person does not qualify for the claimed relief, the person
				shall be referred to an appropriate Federal official for prosecution under this
				chapter.
										(b)Savings ProvisionNothing in this section shall be construed
				to diminish, increase, or alter the obligations of refugees or the United
				States under article 31(1) of the Convention Relating to the Status of
				Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol
				Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST
				6223)).
									.
					(2)Clerical amendmentThe table of chapters in title 18, United
			 States Code, is amended by striking the item relating to chapter 75 and
			 inserting the following:
						
							
								
									“75. Passport, visa, and
					 immigration fraud1541”.
									
								
							
						
					(b)Protection for Legitimate Refugees and
			 Asylum SeekersSection 208 (8
			 U.S.C. 1158) is amended by adding at the end the following:
					
						(e)Protection for Legitimate Refugees and
				Asylum SeekersThe Attorney
				General, in consultation with the Secretary of Homeland Security, shall develop
				binding prosecution guidelines for Federal prosecutors to ensure that any
				prosecution of an alien seeking entry into the United States by fraud is
				consistent with the written terms and limitations of Article 31(1) of the
				Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as
				made applicable by the Protocol Relating to the Status of Refugees, done at New
				York January 31, 1967 (19 UST
				6223)).
						.
				209.Inadmissibility and removal for passport
			 and immigration fraud offenses
				(a)InadmissibilitySection 212(a)(2)(A)(i) (8 U.S.C.
			 1182(a)(2)(A)(i)) is amended—
					(1)in subclause (I), by striking ,
			 or at the end and inserting a semicolon;
					(2)in subclause (II), by striking the comma at
			 the end and inserting ; or; and
					(3)by inserting after subclause (II) the
			 following:
						
							(III)a violation of (or a conspiracy or attempt
				to violate) any provision of chapter 75 of title 18, United States
				Code,
							.
					(b)RemovalSection 237(a)(3)(B)(iii) (8 U.S.C.
			 1227(a)(3)(B)(iii)) is amended to read as follows:
					
						(iii)of a violation of any provision of chapter
				75 of title 18, United States
				Code,
						.
				(c)Effective
			 DateThe amendments made by
			 subsections (a) and (b) shall apply to proceedings pending on or after the date
			 of the enactment of this Act, with respect to conduct occurring on or after
			 that date.
				210.Incarceration of criminal aliens
				(a)Institutional Removal Program
					(1)ContinuationThe Secretary shall continue to operate the
			 Institutional Removal Program (referred to in this section as the
			 Program) or shall develop and implement another program
			 to—
						(A)identify removable criminal aliens in
			 Federal and State correctional facilities;
						(B)ensure that such aliens are not released
			 into the community; and
						(C)remove such aliens from the United States
			 after the completion of their sentences.
						(2)ExpansionThe Secretary may extend the scope of the
			 Program to all States.
					(b)Authorization for Detention After
			 Completion of State or Local Prison SentenceLaw enforcement officers of a State or
			 political subdivision of a State may—
					(1)hold an illegal alien for a period not to
			 exceed 14 days after the completion of the alien’s State prison sentence to
			 effectuate the transfer of the alien to Federal custody if the alien is
			 removable or not lawfully present in the United States; or
					(2)issue a detainer that would allow aliens
			 who have served a State prison sentence to be detained by the State prison
			 until authorized employees of the Bureau of Immigration and Customs Enforcement
			 can take the alien into custody.
					(c)Technology UsageTechnology, such as videoconferencing,
			 shall be used to the maximum extent practicable to make the Program available
			 in remote locations. Mobile access to Federal databases of aliens, such as
			 IDENT, and live scan technology shall be used to the maximum extent practicable
			 to make these resources available to State and local law enforcement agencies
			 in remote locations.
				(d)Report to CongressNot later than 6 months after the date of
			 the enactment of this Act, and annually thereafter, the Secretary shall submit
			 a report to Congress on the participation of States in the Program and in any
			 other program authorized under subsection (a).
				(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary in each of the
			 fiscal years 2008 through 2012 to carry out the Program.
				211.Encouraging aliens to depart
			 voluntarily
				(a)In GeneralSection 240B (8 U.S.C. 1229c) is
			 amended—
					(1)in subsection (a)—
						(A)by amending paragraph (1) to read as
			 follows:
							
								(1)Instead of removal
				proceedingsIf an alien is
				not described in paragraph (2)(A)(iii) or (4) of section 237(a), the Secretary
				of Homeland Security may permit the alien to voluntarily depart the United
				States at the alien’s own expense under this subsection instead of being
				subject to proceedings under section
				240.
								;
						(B)by striking paragraph (3);
						(C)by redesignating paragraph (2) as paragraph
			 (3);
						(D)by adding after paragraph (1) the
			 following:
							
								(2)Before the conclusion of removal
				proceedingsIf an alien is
				not described in paragraph (2)(A)(iii) or (4) of section 237(a), the Attorney
				General may permit the alien to voluntarily depart the United States at the
				alien’s own expense under this subsection after the initiation of removal
				proceedings under section 240 and before the conclusion of such proceedings
				before an immigration
				judge.
								;
						(E)in paragraph (3), as redesignated—
							(i)by amending subparagraph (A) to read as
			 follows:
								
									(A)Instead of removalSubject to subparagraph (C), permission to
				voluntarily depart under paragraph (1) shall not be valid for any period in
				excess of 120 days. The Secretary may require an alien permitted to voluntarily
				depart under paragraph (1) to post a voluntary departure bond, to be
				surrendered upon proof that the alien has departed the United States within the
				time
				specified.
									;
							(ii)by redesignating subparagraphs (B), (C),
			 and (D) as paragraphs (C), (D), and (E), respectively;
							(iii)by adding after subparagraph (A) the
			 following:
								
									(B)Before the conclusion of removal
				proceedingsPermission to
				voluntarily depart under paragraph (2) shall not be valid for any period in
				excess of 60 days, and may be granted only after a finding that the alien has
				the means to depart the United States and intends to do so. An alien permitted
				to voluntarily depart under paragraph (2) shall post a voluntary departure
				bond, in an amount necessary to ensure that the alien will depart, to be
				surrendered upon proof that the alien has departed the United States within the
				time specified. An immigration judge may waive the requirement to post a
				voluntary departure bond in individual cases upon a finding that the alien has
				presented compelling evidence that the posting of a bond will pose a serious
				financial hardship and the alien has presented credible evidence that such a
				bond is unnecessary to guarantee timely
				departure.
									;
							(iv)in subparagraph (C), as redesignated, by
			 striking subparagraphs (C) and(D)(ii) and inserting
			 subparagraphs (D) and (E)(ii);
							(v)in subparagraph (D), as redesignated, by
			 striking subparagraph (B) each place that term appears and
			 inserting subparagraph (C); and
							(vi)in subparagraph (E), as redesignated, by
			 striking subparagraph (B) each place that term appears and
			 inserting subparagraph (C); and
							(F)in paragraph (4), by striking
			 paragraph (1) and inserting paragraphs (1) and
			 (2);
						(2)in subsection (b)(2), by striking a
			 period exceeding 60 days and inserting any period in excess of
			 45 days;
					(3)by amending subsection (c) to read as
			 follows:
						
							(c)Conditions on Voluntary Departure
								(1)Voluntary departure agreementVoluntary departure may only be granted as
				part of an affirmative agreement by the alien. A voluntary departure agreement
				under subsection (b) shall include a waiver of the right to any further motion,
				appeal, application, petition, or petition for review relating to removal or
				relief or protection from removal.
								(2)Concessions by the secretaryIn connection with the alien’s agreement to
				depart voluntarily under paragraph (1), the Secretary of Homeland Security may
				agree to a reduction in the period of inadmissibility under subparagraph (A) or
				(B)(i) of section 212(a)(9).
								(3)AdvisalsAgreements relating to voluntary departure
				granted during removal proceedings under section 240, or at the conclusion of
				such proceedings, shall be presented on the record before the immigration
				judge. The immigration judge shall advise the alien of the consequences of a
				voluntary departure agreement before accepting such agreement.
								(4)Failure to comply with agreement
									(A)In generalIf an alien agrees to voluntary departure
				under this section and fails to depart the United States within the time
				allowed for voluntary departure or fails to comply with any other terms of the
				agreement (including failure to timely post any required bond), the alien
				is—
										(i)ineligible for the benefits of the
				agreement;
										(ii)subject to the penalties described in
				subsection (d); and
										(iii)subject to an alternate order of removal if
				voluntary departure was granted under subsection (a)(2) or (b).
										(B)Effect of filing timely
				appealIf, after agreeing to
				voluntary departure, the alien files a timely appeal of the immigration judge’s
				decision granting voluntary departure, the alien may pursue the appeal instead
				of the voluntary departure agreement. Such appeal operates to void the alien’s
				voluntary departure agreement and the consequences of such agreement, but
				precludes the alien from another grant of voluntary departure while the alien
				remains in the United States.
									(5)Voluntary departure period not
				affectedExcept as expressly
				agreed to by the Secretary in writing in the exercise of the Secretary’s
				discretion before the expiration of the period allowed for voluntary departure,
				no motion, appeal, application, petition, or petition for review shall affect,
				reinstate, enjoin, delay, stay, or toll the alien’s obligation to depart from
				the United States during the period agreed to by the alien and the
				Secretary.
								;
					(4)by amending subsection (d) to read as
			 follows:
						
							(d)Penalties for Failure To
				DepartIf an alien is
				permitted to voluntarily depart under this section and fails to voluntarily
				depart from the United States within the time period specified or otherwise
				violates the terms of a voluntary departure agreement, the alien will be
				subject to the following penalties:
								(1)Civil penaltyThe alien shall be liable for a civil
				penalty of $3,000. The order allowing voluntary departure shall specify the
				amount of the penalty, which shall be acknowledged by the alien on the record.
				If the Secretary thereafter establishes that the alien failed to depart
				voluntarily within the time allowed, no further procedure will be necessary to
				establish the amount of the penalty, and the Secretary may collect the civil
				penalty at any time thereafter and by whatever means provided by law. An alien
				will be ineligible for any benefits under this chapter until this civil penalty
				is paid.
								(2)Ineligibility for reliefThe alien shall be ineligible during the
				time the alien remains in the United States and for a period of 10 years after
				the alien’s departure for any further relief under this section and sections
				240A, 245, 248, and 249. The order permitting the alien to depart voluntarily
				shall inform the alien of the penalties under this subsection.
								(3)ReopeningThe alien shall be ineligible to reopen the
				final order of removal that took effect upon the alien’s failure to depart, or
				upon the alien’s other violations of the conditions for voluntary departure,
				during the period described in paragraph (2). This paragraph does not preclude
				a motion to reopen to seek withholding of removal under section 241(b)(3) or
				protection against torture, if the motion—
									(A)presents material evidence of changed
				country conditions arising after the date of the order granting voluntary
				departure in the country to which the alien would be removed; and
									(B)makes a sufficient showing to the
				satisfaction of the Attorney General that the alien is otherwise eligible for
				such protection.
									(5)by amending subsection (e) to read as
				follows:
								;
				
						
							(e)Eligibility
								(1)Prior grant of voluntary
				departureAn alien shall not
				be permitted to voluntarily depart under this section if the Secretary of
				Homeland Security or the Attorney General previously permitted the alien to
				depart voluntarily.
								(2)RulemakingThe Secretary may promulgate regulations to
				limit eligibility or impose additional conditions for voluntary departure under
				subsection (a)(1) for any class of aliens. The Secretary or Attorney General
				may by regulation limit eligibility or impose additional conditions for
				voluntary departure under subsections (a)(2) or (b) of this section for any
				class or classes of aliens.
								;
				and
					(6)in subsection (f), by adding at the end the
			 following: Notwithstanding section 242(a)(2)(D) of this Act, sections
			 1361, 1651, and 2241 of title 28, United States Code, any other habeas corpus
			 provision, and any other provision of law (statutory or nonstatutory), no court
			 shall have jurisdiction to affect, reinstate, enjoin, delay, stay, or toll the
			 period allowed for voluntary departure under this section..
					(b)RulemakingThe Secretary shall promulgate regulations
			 to provide for the imposition and collection of penalties for failure to depart
			 under section 240B(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1229c(d)).
				(c)Effective Dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply with respect to all orders granting
			 voluntary departure under section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c)
			 made on or after the date that is 180 days after the enactment of this
			 Act.
					(2)ExceptionThe amendment made by subsection (a)(6)
			 shall take effect on the date of the enactment of this Act and shall apply with
			 respect to any petition for review which is filed on or after such date.
					212.Deterring aliens ordered removed from
			 remaining in the United States unlawfully
				(a)Inadmissible AliensSection 212(a)(9)(A) (8 U.S.C.
			 1182(a)(9)(A)) is amended—
					(1)in clause (i), by striking seeks
			 admission within 5 years of the date of such removal (or within 20
			 years and inserting seeks admission not later than 5 years after
			 the date of the alien’s removal (or not later than 20 years after the alien’s
			 removal; and
					(2)in clause (ii), by striking seeks
			 admission within 10 years of the date of such alien’s departure or removal (or
			 within 20 years of and inserting seeks admission not later than
			 10 years after the date of the alien’s departure or removal (or not later than
			 20 years after.
					(b)Bar on Discretionary ReliefSection 274D (9 U.S.C. 324d) is
			 amended—
					(1)in subsection (a), by striking
			 Commissioner and inserting Secretary of Homeland
			 Security; and
					(2)by adding at the end the following:
						
							(c)Ineligibility for Relief
								(1)In generalUnless a timely motion to reopen is granted
				under section 240(c)(6), an alien described in subsection (a) shall be
				ineligible for any discretionary relief from removal (including cancellation of
				removal and adjustment of status) during the time the alien remains in the
				United States and for a period of 10 years after the alien’s departure from the
				United States.
								(2)Savings provisionNothing in paragraph (1) shall preclude a
				motion to reopen to seek withholding of removal under section 241(b)(3) or
				protection against torture, if the motion—
									(A)presents material evidence of changed
				country conditions arising after the date of the final order of removal in the
				country to which the alien would be removed; and
									(B)makes a sufficient showing to the
				satisfaction of the Attorney General that the alien is otherwise eligible for
				such
				protection.
									.
					(c)Effective DatesThe amendments made by this section shall
			 take effect on the date of the enactment of this Act with respect to aliens who
			 are subject to a final order of removal entered on or after such date.
				213.Prohibition of the sale of firearms to, or
			 the possession of, firearms by certain aliensSection 922 of title 18, United States Code,
			 is amended—
				(1)in subsection (d)(5)—
					(A)in subparagraph (A), by striking
			 or at the end;
					(B)in subparagraph (B), by striking
			 (y)(2) and all that follows and inserting (y), is in a
			 nonimmigrant classification; or; and
					(C)by adding at the end the following:
						
							(C)has been paroled into the United States
				under section 212(d)(5) of the Immigration and
				Nationality Act (8 U.S.C.
				1182(d)(5));
							;
					(2)in subsection (g)(5)—
					(A)in subparagraph (A), by striking
			 or at the end;
					(B)in subparagraph (B), by striking
			 (y)(2) and all that follows and inserting (y), is in a
			 nonimmigrant classification; or; and
					(C)by adding at the end the following:
						
							(C)has been paroled into the United States
				under section 212(d)(5) of the Immigration and
				Nationality Act (8 U.S.C.
				1182(d)(5));
							;
				and
					(3)in subsection (y)—
					(A)in the header, by striking
			 Admitted Under Nonimmigrant
			 Visas and inserting in a Nonimmigrant
			 Classification;
					(B)in paragraph (1), by amending subparagraph
			 (B) to read as follows:
						
							(B)the term nonimmigrant
				classification includes all classes of nonimmigrant aliens described in
				section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)), or otherwise described in
				the immigration laws (as defined in section 101(a)(17) of such
				Act).
							;
					(C)in paragraph (2), by striking has
			 been lawfully admitted to the United States under a nonimmigrant visa
			 and inserting is in a nonimmigrant classification; and
					(D)in paragraph (3)(A), by striking Any
			 individual who has been admitted to the United States under a nonimmigrant visa
			 may receive a waiver from the requirements of subsection (g)(5) and
			 inserting Any alien in a nonimmigrant classification may receive a
			 waiver from the requirements of subsection (g)(5)(B).
					214.Uniform statute of limitations for certain
			 immigration, naturalization, and peonage offenses
				(a)In GeneralSection 3291 of title 18, United States
			 Code, is amended to read as follows:
					
						3291.Immigration, naturalization, and peonage
				offensesNo person shall be
				prosecuted, tried, or punished for a violation of any section of chapters 69
				(relating to nationality and citizenship offenses), 75 (relating to passport,
				visa, and immigration offenses), or 77 (relating to peonage, slavery, and
				trafficking in persons), for an attempt or conspiracy to violate any such
				section, for a violation of any criminal provision under section 243, 266, 274,
				275, 276, 277, or 278 of the Immigration and
				Nationality Act (8 U.S.C. 1253, 1306, 1324, 1325, 1326, 1327, and
				1328), or for an attempt or conspiracy to violate any such section, unless the
				indictment is returned or the information filed not later than 10 years after
				the commission of the
				offense.
						.
				(b)Clerical AmendmentThe table of sections for chapter 213 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 3291 and inserting the following:
					
						
							3291. Immigration,
				naturalization, and peonage
				offenses.
						
						.
				215.Diplomatic security serviceSection 37(a)(1) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2709(a)(1)) is amended to read as
			 follows:
				
					(1)conduct investigations concerning—
						(A)illegal passport or visa issuance or
				use;
						(B)identity theft or document fraud affecting
				or relating to the programs, functions, and authorities of the Department of
				State;
						(C)violations of chapter 77 of title 18,
				United States Code; and
						(D)Federal offenses committed within the
				special maritime and territorial jurisdiction of the United States (as defined
				in section 7(9) of title 18, United States
				Code);
						.
			216.Field agent allocation and background
			 checks
				(a)In GeneralSection 103 (8 U.S.C. 1103) is
			 amended—
					(1)by amending subsection (f) to read as
			 follows:
						
							(f)Minimum Number of Agents in States
								(1)In generalThe Secretary of Homeland Security shall
				allocate to each State—
									(A)not fewer than 40 full-time active duty
				agents of the Bureau of Immigration and Customs Enforcement to—
										(i)investigate immigration violations;
				and
										(ii)ensure the departure of all removable
				aliens; and
										(B)not fewer than 15 full-time active duty
				agents of the Bureau of Citizenship and Immigration Services to carry out
				immigration and naturalization adjudication functions.
									(2)WaiverThe Secretary may waive the application of
				paragraph (1) for any State with a population of less than 2,000,000, as most
				recently reported by the Bureau of the
				Census
								;
				and
					(2)by adding at the end the following:
						
							(i)Notwithstanding any other provision of law,
				appropriate background and security checks, as determined by the Secretary of
				Homeland Security, shall be completed and assessed and any suspected or alleged
				fraud relating to the granting of any status (including the granting of
				adjustment of status), relief, protection from removal, or other benefit under
				this Act shall be investigated and resolved before the Secretary or the
				Attorney General may—
								(1)grant or order the grant of adjustment of
				status of an alien to that of an alien lawfully admitted for permanent
				residence;
								(2)grant or order the grant of any other
				status, relief, protection from removal, or other benefit under the immigration
				laws; or
								(3)issue any documentation evidencing or
				related to such grant by the Secretary, the Attorney General, or any
				court.
								.
					(b)Effective
			 DateThe amendment made by
			 subsection (a)(1) shall take effect on the date that is 90 days after the date
			 of the enactment of this Act.
				(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Director of the Federal Bureau of
			 Investigations $3,125,000 for each of fiscal years 2008 through 2012 for
			 improving the speed and accuracy of background and security checks conducted by
			 the Federal Bureau of Investigations on behalf of the Bureau of Citizenship and
			 Immigrations Services.
				(d)Report on Background and Security
			 Checks
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Federal Bureau of Investigations
			 shall submit to the Committee on the Judiciary of the Senate and the Committee
			 on the Judiciary of the House of Representatives a report on the background and
			 security checks conducted by the Federal Bureau of Investigations on behalf of
			 the Bureau of Citizenship and Immigrations Services
					(2)ContentThe report required under paragraph (1)
			 shall include—
						(A)a description of the background and
			 security check program;
						(B)a statistical breakdown of the background
			 and security check delays associated with different types of immigration
			 applications;
						(C)a statistical breakdown of the background
			 and security check delays by applicant country of origin; and
						(D)the steps the Federal Bureau of
			 Investigations is taking to expedite background and security checks that have
			 been pending for more than 60 days.
						217.Construction
				(a)In GeneralChapter 4 of title III (8 U.S.C. 1501 et
			 seq.) is amended by adding at the end the following:
					
						362.Construction
							(a)In GeneralNothing in this Act or in any other
				provision of law shall be construed to require the Secretary of Homeland
				Security, the Attorney General, the Secretary of State, the Secretary of Labor,
				or any other authorized head of any Federal agency to grant any application,
				approve any petition, or grant or continue any status or benefit under the
				immigration laws by, to, or on behalf of—
								(1)any alien described in subparagraph (A)(i),
				(A)(iii), (B), or (F) of section 212(a)(3) or subparagraph (A)(i), (A)(iii), or
				(B) of section 237(a)(4);
								(2)any alien with respect to whom a criminal
				or other investigation or case is pending that is material to the alien’s
				inadmissibility, deportability, or eligibility for the status or benefit
				sought; or
								(3)any alien for whom all law enforcement
				checks, as deemed appropriate by such authorized official, have not been
				conducted and resolved.
								(b)Denial; WithholdingAn official described in subsection (a) may
				deny or withhold (with respect to an alien described in subsection (a)(1)) or
				withhold pending resolution of the investigation, case, or law enforcement
				checks (with respect to an alien described in paragraph (2) or (3) of
				subsection (a)) any such application, petition, status, or benefit on such
				basis.
							.
				(b)Clerical AmendmentThe table of contents is amended by
			 inserting after the item relating to section 361 the following:
					
						
							Sec. 362.
				Construction.
						
						.
				218.State Criminal Alien Assistance
			 Program
				(a)Reimbursement for Costs Associated With
			 Processing Criminal Illegal AliensThe Secretary shall reimburse States and
			 units of local government for costs associated with processing undocumented
			 criminal aliens through the criminal justice system, including—
					(1)indigent defense;
					(2)criminal prosecution;
					(3)autopsies;
					(4)translators and interpreters; and
					(5)courts costs.
					(b)Authorization of Appropriations
					(1)Processing criminal illegal
			 aliensThere are authorized
			 to be appropriated $400,000,000 for each of the fiscal years 2008 through 2013
			 to carry out subsection (a).
					(2)Compensation upon requestSection 241(i)(5) (8 U.S.C. 1231(i)) is
			 amended to read as follows:
						
							(5)There are authorized to be appropriated to
				carry this subsection—
								(A)such sums as may be necessary for fiscal
				year 2008;
								(B)$750,000,000 for fiscal year 2009;
								(C)$850,000,000 for fiscal year 2010;
				and
								(D)$950,000,000 for each of the fiscal years
				2011 through
				2013.
								.
					(c)Technical AmendmentSection 501 of the Immigration Reform and
			 Control Act of 1986 (8 U.S.C. 1365) is amended by striking Attorney
			 General each place it appears and inserting Secretary of
			 Homeland Security.
				219.Transportation and processing of illegal
			 aliens apprehended by State and local law enforcement officers
				(a)In GeneralThe Secretary shall provide sufficient
			 transportation and officers to take illegal aliens apprehended by State and
			 local law enforcement officers into custody for processing at a detention
			 facility operated by the Department.
				(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2008 through 2012 to carry out this section.
				220.Reducing illegal immigration and alien
			 smuggling on tribal lands
				(a)Grants AuthorizedThe Secretary may award grants to Indian
			 tribes with lands adjacent to an international border of the United States that
			 have been adversely affected by illegal immigration.
				(b)Use of FundsGrants awarded under subsection (a) may be
			 used for—
					(1)law enforcement activities;
					(2)health care services;
					(3)environmental restoration; and
					(4)the preservation of cultural
			 resources.
					(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit a report to the Committee
			 on the Judiciary of the Senate and the Committee on the Judiciary of the House
			 of Representatives that—
					(1)describes the level of access of Border
			 Patrol agents on tribal lands;
					(2)describes the extent to which enforcement
			 of immigration laws may be improved by enhanced access to tribal lands;
					(3)contains a strategy for improving such
			 access through cooperation with tribal authorities; and
					(4)identifies grants provided by the
			 Department for Indian tribes, either directly or through State or local grants,
			 relating to border security expenses.
					(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2008 through 2012 to carry out this section.
				221.Alternatives to detentionThe Secretary shall conduct a study
			 of—
				(1)the effectiveness of alternatives to
			 detention, including electronic monitoring devices and intensive supervision
			 programs, in ensuring alien appearance at court and compliance with removal
			 orders;
				(2)the effectiveness of the Intensive
			 Supervision Appearance Program and the costs and benefits of expanding that
			 program to all States; and
				(3)other alternatives to detention,
			 including—
					(A)release on an order of recognizance;
					(B)appearance bonds; and
					(C)electronic monitoring devices.
					222.Conforming amendmentSection 101(a)(43)(P) (8 U.S.C.
			 1101(a)(43)(P)) is amended—
				(1)by striking (i) which either is
			 falsely making, forging, counterfeiting, mutilating, or altering a passport or
			 instrument in violation of section 1543 of title 18, United States Code, or is
			 described in section 1546(a) of such title (relating to document fraud) and
			 (ii) and inserting which is described in chapter 75 of title 18,
			 United States Code, and; and
				(2)by inserting the following: that is
			 not described in section 1548 of such title (relating to increased penalties),
			 and after first offense.
				223.Reporting requirements
				(a)Clarifying Address Reporting
			 RequirementsSection 265 (8
			 U.S.C. 1305) is amended—
					(1)in subsection (a)—
						(A)by striking notify the Attorney
			 General in writing and inserting submit written or electronic
			 notification to the Secretary of Homeland Security, in a manner approved by the
			 Secretary,;
						(B)by striking the Attorney General may
			 require by regulation and inserting the Secretary may
			 require; and
						(C)by adding at the end the following:
			 If the alien is involved in proceedings before an immigration judge or
			 in an administrative appeal of such proceedings, the alien shall submit to the
			 Attorney General the alien’s current address and a telephone number, if any, at
			 which the alien may be contacted.;
						(2)in subsection (b), by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
					(3)in subsection (c), by striking given
			 to such parent and inserting given by such parent;
			 and
					(4)by adding at the end the following:
						
							(d)Address To Be Provided
								(1)In generalExcept as otherwise provided by the
				Secretary under paragraph (2), an address provided by an alien under this
				section shall be the alien’s current residential mailing address, and shall not
				be a post office box or other non-residential mailing address or the address of
				an attorney, representative, labor organization, or employer.
								(2)Specific requirementsThe Secretary may provide specific
				requirements with respect to—
									(A)designated classes of aliens and special
				circumstances, including aliens who are employed at a remote location;
				and
									(B)the reporting of address information by
				aliens who are incarcerated in a Federal, State, or local correctional
				facility.
									(3)DetentionAn alien who is being detained by the
				Secretary under this Act is not required to report the alien’s current address
				under this section during the time the alien remains in detention, but shall be
				required to notify the Secretary of the alien’s address under this section at
				the time of the alien’s release from detention.
								(e)Use of Most Recent Address Provided by the
				Alien
								(1)In generalNotwithstanding any other provision of law,
				the Secretary may provide for the appropriate coordination and cross
				referencing of address information provided by an alien under this section with
				other information relating to the alien’s address under other Federal programs,
				including—
									(A)any information pertaining to the alien,
				which is submitted in any application, petition, or motion filed under this Act
				with the Secretary of Homeland Security, the Secretary of State, or the
				Secretary of Labor;
									(B)any information available to the Attorney
				General with respect to an alien in a proceeding before an immigration judge or
				an administrative appeal or judicial review of such proceeding;
									(C)any information collected with respect to
				nonimmigrant foreign students or exchange program participants under section
				641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
				(8 U.S.C. 1372); and
									(D)any information collected from State or
				local correctional agencies pursuant to the State Criminal Alien Assistance
				Program.
									(2)RelianceThe Secretary may rely on the most recent
				address provided by the alien under this section or section 264 to send to the
				alien any notice, form, document, or other matter pertaining to Federal
				immigration laws, including service of a notice to appear. The Attorney General
				and the Secretary may rely on the most recent address provided by the alien
				under section 239(a)(1)(F) to contact the alien about pending removal
				proceedings.
								(3)ObligationThe alien’s provision of an address for any
				other purpose under the Federal immigration laws does not excuse the alien’s
				obligation to submit timely notice of the alien’s address to the Secretary
				under this section (or to the Attorney General under section 239(a)(1)(F) with
				respect to an alien in a proceeding before an immigration judge or an
				administrative appeal of such
				proceeding).
								.
					(b)Conforming Changes With Respect to
			 Registration RequirementsChapter 7 of title II (8 U.S.C. 1301 et
			 seq.) is amended—
					(1)in section 262(c), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security;
					(2)in section 263(a), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
					(3)in section 264—
						(A)in subsections (a), (b), (c), and (d), by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
						(B)in subsection (f)—
							(i)by striking Attorney General is
			 authorized and inserting Secretary of Homeland Security and
			 Attorney General are authorized; and
							(ii)by striking Attorney General or the
			 Service and inserting Secretary or the Attorney
			 General.
							(c)PenaltiesSection 266 (8 U.S.C. 1306) is
			 amended—
					(1)by amending subsection (b) to read as
			 follows:
						
							(b)Failure To Provide Notice of Alien’s
				Current Address
								(1)Criminal penaltiesAny alien or any parent or legal guardian
				in the United States of any minor alien who fails to notify the Secretary of
				Homeland Security of the alien’s current address in accordance with section 265
				shall be fined under title 18, United States Code, imprisoned for not more than
				6 months, or both.
								(2)Effect on immigration statusAny alien who violates section 265
				(regardless of whether the alien is punished under paragraph (1)) and does not
				establish to the satisfaction of the Secretary that such failure was reasonably
				excusable or was not willful shall be taken into custody in connection with
				removal of the alien. If the alien has not been inspected or admitted, or if
				the alien has failed on more than 1 occasion to submit notice of the alien’s
				current address as required under section 265, the alien may be presumed to be
				a flight risk. The Secretary or the Attorney General, in considering any form
				of relief from removal which may be granted in the discretion of the Secretary
				or the Attorney General, may take into consideration the alien’s failure to
				comply with section 265 as a separate negative factor. If the alien failed to
				comply with the requirements of section 265 after becoming subject to a final
				order of removal, deportation, or exclusion, the alien’s failure shall be
				considered as a strongly negative factor with respect to any discretionary
				motion for reopening or reconsideration filed by the
				alien.
								;
					(2)in subsection (c), by inserting or a
			 notice of current address before containing statements;
			 and
					(3)in subsections (c) and (d), by striking
			 Attorney General each place it appears and inserting
			 Secretary.
					(d)Effective Dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to proceedings initiated on or
			 after the date of the enactment of this Act.
					(2)Conforming and technical
			 amendmentsThe amendments
			 made by paragraphs (1)(A), (1)(B), (2) and (3) of subsection (a) are effective
			 as if enacted on March 1, 2003.
					224.State and local enforcement of Federal
			 immigration laws
				(a)In GeneralSection 287(g) (8 U.S.C. 1357(g)) is
			 amended—
					(1)in paragraph (2), by adding at the end the
			 following: If such training is provided by a State or political
			 subdivision of a State to an officer or employee of such State or political
			 subdivision of a State, the cost of such training (including applicable
			 overtime costs) shall be reimbursed by the Secretary of Homeland
			 Security.; and
					(2)in paragraph (4), by adding at the end the
			 following: The cost of any equipment required to be purchased under such
			 written agreement and necessary to perform the functions under this subsection
			 shall be reimbursed by the Secretary of Homeland Security..
					(b)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out this section and the amendments made by this section.
				225.Removal of drunk drivers
				(a)In GeneralSection 101(a)(43)(F) (8 U.S.C.
			 1101(a)(43)(F)) is amended by inserting , including a third drunk
			 driving conviction, regardless of the States in which the convictions occurred
			 or whether the offenses are classified as misdemeanors or felonies under State
			 law, after offense).
				(b)Effective
			 DateThe amendment made by
			 subsection (a) shall—
					(1)take effect on the date of the enactment of
			 this Act; and
					(2)apply to convictions entered on or after
			 such date.
					226.Medical services in underserved
			 areasSection 220(c) of the
			 Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182
			 note) is amended by striking and before June 1, 2006..
			227.Expedited removal
				(a)In GeneralSection 238 (8 U.S.C. 1228) is
			 amended—
					(1)by striking the section heading and
			 inserting expedited removal
			 of criminal aliens;
					(2)in subsection (a), by striking the
			 subsection heading and inserting: Expedited Removal From Correctional
			 Facilities.—;
					(3)in subsection (b), by striking the
			 subsection heading and inserting: Removal of Criminal Aliens.—;
					(4)in subsection (b), by striking paragraphs
			 (1) and (2) and inserting the following:
						
							(1)In generalThe Secretary of Homeland Security may, in
				the case of an alien described in paragraph (2), determine the deportability of
				such alien and issue an order of removal pursuant to the procedures set forth
				in this subsection or section 240.
							(2)Aliens describedAn alien is described in this paragraph if
				the alien—
								(A)has not been lawfully admitted to the
				United States for permanent residence; and
								(B)was convicted of any criminal offense
				described in subparagraph (A)(iii), (C), or (D) of section
				237(a)(2).
								;
					(5)in the subsection (c) that relates to
			 presumption of deportability, by striking convicted of an aggravated
			 felony and inserting described in subsection
			 (b)(2);
					(6)by redesignating the subsection (c) that
			 relates to judicial removal as subsection (d); and
					(7)in subsection (d)(5) (as so redesignated),
			 by striking , who is deportable under this Act,.
					(b)Application to Certain Aliens
					(1)In generalSection 235(b)(1)(A)(iii) (8 U.S.C.
			 1225(b)(1)(A)(iii)) is amended—
						(A)in subclause (I), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security each place it appears; and
						(B)by adding at the end the following new
			 subclause:
							
								(III)ExceptionNotwithstanding subclauses (I) and (II),
				the Secretary of Homeland Security shall apply clauses (i) and (ii) of this
				subparagraph to any alien (other than an alien described in subparagraph (F))
				who is not a national of a country contiguous to the United States, who has not
				been admitted or paroled into the United States, and who is apprehended within
				100 miles of an international land border of the United States and within 14
				days of
				entry.
								.
						(2)ExceptionsSection 235(b)(1)(F) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1225(b)(1)(F)) is amended—
						(A)by striking and who arrives by
			 aircraft at a port of entry and inserting and—;
			 and
						(B)by adding at the end the following:
							
								(i)who arrives by aircraft at a port of entry;
				or
								(ii)who is present in the United States and
				arrived in any manner at or between a port of
				entry.
								.
						(c)Effective
			 DateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply to all aliens apprehended or convicted on or after such
			 date.
				228.Protecting immigrants from convicted sex
			 offenders
				(a)ImmigrantsSection 204(a)(1) (8 U.S.C. 1154(a)(1)), is
			 amended—
					(1)in subparagraph (A)(i), by striking
			 Any and inserting Except as provided in clause (vii),
			 any;
					(2)in subparagraph (A), by inserting after
			 clause (vi) the following:
						
							(vii)Clause (i) shall not apply to a citizen of
				the United States who has been convicted of an offense described in
				subparagraph (A), (I), or (K) of section 101(a)(43), unless the Secretary of
				Homeland Security, in the Secretary’s sole and unreviewable discretion,
				determines that the citizen poses no risk to the alien with respect to whom a
				petition described in clause (i) is
				filed.
							;
				and
					(3)in subparagraph (B)(i)—
						(A)by striking Any alien and
			 inserting the following: (I) Except as provided in subclause (II), any
			 alien; and
						(B)by adding at the end the following:
							
								(II)Subclause (I) shall not apply in the case
				of an alien admitted for permanent residence who has been convicted of an
				offense described in subparagraph (A), (I), or (K) of section 101(a)(43),
				unless the Secretary of Homeland Security, in the Secretary’s sole and
				unreviewable discretion, determines that the alien lawfully admitted for
				permanent residence poses no risk to the alien with respect to whom a petition
				described in subclause (I) is
				filed.
								.
						(b)NonimmigrantsSection 101(a)(15)(K) (8 U.S.C.
			 1101(a)(15)(K)), is amended by inserting (other than a citizen described
			 in section 204(a)(1)(A)(vii)) after citizen of the United
			 States each place that phrase appears.
				229.Law enforcement authority of States and
			 political subdivisions and transfer to Federal custody
				(a)In GeneralTitle II (8 U.S.C. 1151 et. seq.) is
			 amended by adding after section 240C the following new section:
					
						240D.Law enforcement authority of States and
				political subdivisions and transfer of aliens to Federal custody
							(a)AuthorityNotwithstanding any other provision of law,
				law enforcement personnel of a State, or a political subdivision of a State,
				have the inherent authority of a sovereign entity to investigate, apprehend,
				arrest, detain, or transfer to Federal custody (including the transportation
				across State lines to detention centers) an alien for the purpose of assisting
				in the enforcement of the criminal provisions of the immigration laws of the
				United States in the normal course of carrying out the law enforcement duties
				of such personnel. This State authority has never been displaced or preempted
				by a Federal law.
							(b)ConstructionNothing in this section shall be construed
				to require law enforcement personnel of a State or a political subdivision to
				assist in the enforcement of the immigration laws of the United States.
							(c)TransferIf the head of a law enforcement entity of
				a State (or, if appropriate, a political subdivision of the State) exercising
				authority with respect to the apprehension or arrest of an alien submits a
				request to the Secretary of Homeland Security that the alien be taken into
				Federal custody, the Secretary of Homeland Security—
								(1)shall—
									(A)deem the request to include the inquiry to
				verify immigration status described in section 642(c) of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(c)),
				and expeditiously inform the requesting entity whether such individual is an
				alien lawfully admitted to the United States or is otherwise lawfully present
				in the United States; and
									(B)if the individual is an alien who is not
				lawfully admitted to the United States or otherwise is not lawfully present in
				the United States—
										(i)take the illegal alien into the custody of
				the Federal Government not later than 72 hours after—
											(I)the conclusion of the State charging
				process or dismissal process; or
											(II)the illegal alien is apprehended, if no
				State charging or dismissal process is required; or
											(ii)request that the relevant State or local
				law enforcement agency temporarily detain or transport the alien to a location
				for transfer to Federal custody; and
										(2)shall designate at least 1 Federal, State,
				or local prison or jail or a private contracted prison or detention facility
				within each State as the central facility for that State to transfer custody of
				aliens to the Department of Homeland Security.
								(d)Reimbursement
								(1)In generalThe Secretary of Homeland Security shall
				reimburse a State, or a political subdivision of a State, for expenses, as
				verified by the Secretary, incurred by the State or political subdivision in
				the detention and transportation of an alien as described in subparagraphs (A)
				and (B) of subsection (c)(1).
								(2)Cost computationCompensation provided for costs incurred
				under subparagraphs (A) and (B) of subsection (c)(1) shall be—
									(A)the product of—
										(i)the average daily cost of incarceration of
				a prisoner in the relevant State, as determined by the chief executive officer
				of a State (or, as appropriate, a political subdivision of the State);
				multiplied by
										(ii)the number of days that the alien was in
				the custody of the State or political subdivision; plus
										(B)the cost of transporting the alien from the
				point of apprehension or arrest to the location of detention, and if the
				location of detention and of custody transfer are different, to the custody
				transfer point; plus
									(C)the cost of uncompensated emergency medical
				care provided to a detained alien during the period between the time of
				transmittal of the request described in subsection (c) and the time of transfer
				into Federal custody.
									(e)Requirement for Appropriate
				SecurityThe Secretary of
				Homeland Security shall ensure that—
								(1)aliens incarcerated in a Federal facility
				pursuant to this section are held in facilities which provide an appropriate
				level of security; and
								(2)if practicable, aliens detained solely for
				civil violations of Federal immigration law are separated within a facility or
				facilities.
								(f)Requirement for ScheduleIn carrying out this section, the Secretary
				of Homeland Security shall establish a regular circuit and schedule for the
				prompt transportation of apprehended aliens from the custody of those States,
				and political subdivisions of States, which routinely submit requests described
				in subsection (c), into Federal custody.
							(g)Authority for Contracts
								(1)In generalThe Secretary of Homeland Security may
				enter into contracts or cooperative agreements with appropriate State and local
				law enforcement and detention agencies to implement this section.
								(2)Determination by secretaryPrior to entering into a contract or
				cooperative agreement with a State or political subdivision of a State under
				paragraph (1), the Secretary shall determine whether the State, or if
				appropriate, the political subdivision in which the agencies are located, has
				in place any formal or informal policy that violates section 642 of the Illegal
				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373).
				The Secretary shall not allocate any of the funds made available under this
				section to any State or political subdivision that has in place a policy that
				violates such
				section.
								.
				(b)Authorization of Appropriations for the
			 Detention and Transportation to Federal Custody of Aliens Not Lawfully
			 PresentThere are authorized
			 to be appropriated $850,000,000 for fiscal year 2008 and each subsequent fiscal
			 year for the detention and removal of aliens not lawfully present in the United
			 States under the Immigration and Nationality
			 Act (8 U.S.C. 1101 et. seq.).
				230.Laundering of monetary
			 instrumentsSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
				(1)by inserting section 1590 (relating
			 to trafficking with respect to peonage, slavery, involuntary servitude, or
			 forced labor), after section 1363 (relating to destruction of
			 property within the special maritime and territorial jurisdiction),;
			 and
				(2)by inserting section 274(a) of the
			 Immigration and Nationality Act (8
			 U.S.C.1324(a)) (relating to bringing in and harboring certain aliens),
			 after section 590 of the Tariff Act of
			 1930 (19 U.S.C. 1590) (relating to aviation
			 smuggling),.
				231.Listing of immigration violators in the
			 National Crime Information Center database
				(a)Provision of Information to the National
			 Crime Information Center
					(1)In generalExcept as provided in paragraph (3), not
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall provide to the head of the National Crime Information Center of the
			 Department of Justice the information that the Secretary has or maintains
			 related to any alien—
						(A)against whom a final order of removal has
			 been issued;
						(B)who enters into a voluntary departure
			 agreement, or is granted voluntary departure by an immigration judge, whose
			 period for departure has expired under subsection (a)(3) of section 240B of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229c) (as amended by section 211(a)(1)(C)), subsection (b)(2) of such
			 section 240B, or who has violated a condition of a voluntary departure
			 agreement under such section 240B;
						(C)whom a Federal immigration officer has
			 confirmed to be unlawfully present in the United States; and
						(D)whose visa has been revoked.
						(2)Removal of informationThe head of the National Crime Information
			 Center should promptly remove any information provided by the Secretary under
			 paragraph (1) related to an alien who is granted lawful authority to enter or
			 remain legally in the United States.
					(3)Procedure for removal of erroneous
			 informationThe Secretary, in
			 consultation with the head of the National Crime Information Center of the
			 Department of Justice, shall develop and implement a procedure by which an
			 alien may petition the Secretary or head of the National Crime Information
			 Center, as appropriate, to remove any erroneous information provided by the
			 Secretary under paragraph (1) related to such alien. Under such procedures,
			 failure by the alien to receive notice of a violation of the immigration laws
			 shall not constitute cause for removing information provided by the Secretary
			 under paragraph (1) related to such alien, unless such information is
			 erroneous. Notwithstanding the 180-day time period set forth in paragraph (1),
			 the Secretary shall not provide the information required under paragraph (1)
			 until the procedures required by this paragraph are developed and
			 implemented.
					(b)Inclusion of Information in the National
			 Crime Information Center DatabaseSection 534(a) of title 28, United States
			 Code, is amended—
					(1)in paragraph (3), by striking
			 and at the end;
					(2)by redesignating paragraph (4) as paragraph
			 (5); and
					(3)by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)acquire, collect, classify, and preserve
				records of violations of the immigration laws of the United States;
				and
							.
					232.Cooperative enforcement
			 programsNot later than 2
			 years after the date of the enactment of this Act, the Secretary shall
			 negotiate and execute, where practicable, a cooperative enforcement agreement
			 described in section 287(g) of the Immigration
			 and Nationality Act (8 U.S.C. 1357(g)) with at least 1 law
			 enforcement agency in each State, to train law enforcement officers in the
			 detection and apprehension of individuals engaged in transporting, harboring,
			 sheltering, or encouraging aliens in violation of section 274 of such Act (8
			 U.S.C. 1324).
			233.Increase of Federal detention space and the
			 utilization of facilities identified for closures as a result of the Defense
			 Base Closure Realignment Act of 1990
				(a)Construction or Acquisition of Detention
			 Facilities
					(1)In generalThe Secretary shall construct or acquire,
			 in addition to existing facilities for the detention of aliens, at least 20
			 detention facilities in the United States that have the capacity to detain a
			 combined total of not less than 20,000 individuals at any time for aliens
			 detained pending removal or a decision on removal of such aliens from the
			 United States subject to available appropriations.
					(b)Construction of or Acquisition of Detention
			 Facilities
					(1)Requirement to construct or
			 acquireThe Secretary shall
			 construct or acquire additional detention facilities in the United States to
			 accommodate the detention beds required by section 5204(a) of the Intelligence
			 Reform and Terrorism Protection Act of 2004, as amended by subsection (a),
			 subject to available appropriations.
					(2)Use of alternate detention
			 facilitiesSubject to the
			 availability of appropriations, the Secretary shall fully utilize all possible
			 options to cost effectively increase available detention capacities, and shall
			 utilize detention facilities that are owned and operated by the Federal
			 Government if the use of such facilities is cost effective.
					(3)Use of installations under base closure
			 lawsIn acquiring additional
			 detention facilities under this subsection, the Secretary shall consider the
			 transfer of appropriate portions of military installations approved for closure
			 or realignment under the Defense Base Closure and Realignment Act of 1990 (part
			 A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) for use in
			 accordance with subsection (a).
					(4)Determination of locationThe location of any detention facility
			 constructed or acquired in accordance with this subsection shall be determined,
			 with the concurrence of the Secretary, by the senior officer responsible for
			 Detention and Removal Operations in the Department. The detention facilities
			 shall be located so as to enable the officers and employees of the Department
			 to increase to the maximum extent practicable the annual rate and level of
			 removals of illegal aliens from the United States.
					(c)Annual Report to CongressNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, in consultation with the heads
			 of other appropriate Federal agencies, the Secretary shall submit to Congress
			 an assessment of the additional detention facilities and bed space needed to
			 detain unlawful aliens apprehended at the United States ports of entry or along
			 the international land borders of the United States.
				(d)Technical and Conforming
			 AmendmentSection 241(g)(1)
			 (8 U.S.C. 1231(g)(1)) is amended by striking may expend and
			 inserting shall expend.
				(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
				234.Determination of Immigration status of
			 individuals charged with Federal offenses
				(a)Responsibility of United States
			 AttorneysBeginning not later
			 than 2 years after the date of the enactment of this Act, the office of the
			 United States Attorney that is prosecuting a criminal case in a Federal
			 court—
					(1)shall determine, not later than 30 days
			 after filing the initial pleadings in the case, whether each defendant in the
			 case is lawfully present in the United States (subject to subsequent legal
			 proceedings to determine otherwise);
					(2)(A)if the defendant is determined to be an
			 alien lawfully present in the United States, shall notify the court in writing
			 of the determination and the current status of the alien under the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.); and
						(B)if
			 the defendant is determined not to be lawfully present in the United States,
			 shall notify the court in writing of the determination, the defendant’s alien
			 status, and, to the extent possible, the country of origin or legal residence
			 of the defendant; and
						(3)ensure that the information described in
			 paragraph (2) is included in the case file and the criminal records system of
			 the office of the United States attorney.
					(b)GuidelinesA determination made under subsection
			 (a)(1) shall be made in accordance with guidelines of the Executive Office for
			 Immigration Review of the Department of Justice.
				(c)Responsibilities of Federal Courts
					(1)Modifications of records and case
			 managements systemsNot later
			 than 2 years after the date of the enactment of this Act, all Federal courts
			 that hear criminal cases, or appeals of criminal cases, shall modify their
			 criminal records and case management systems, in accordance with guidelines
			 which the Director of the Administrative Office of the United States Courts
			 shall establish, so as to enable accurate reporting of information described in
			 subsection (a)(2).
					(2)Data entriesBeginning not later than 2 years after the
			 date of the enactment of this Act, each Federal court described in paragraph
			 (1) shall enter into its electronic records the information contained in each
			 notification to the court under subsection (a)(2).
					(d)ConstructionNothing in this section may be construed to
			 provide a basis for admitting evidence to a jury or releasing information to
			 the public regarding an alien’s immigration status.
				(e)Annual Report to CongressThe Director of the Administrative Office
			 of the United States Courts shall include, in the annual report filed with
			 Congress under section 604 of title 28, United States Code—
					(1)statistical information on criminal trials
			 of aliens in the courts and criminal convictions of aliens in the lower courts
			 and upheld on appeal, including the type of crime in each case and including
			 information on the legal status of the aliens; and
					(2)recommendations on whether additional court
			 resources are needed to accommodate the volume of criminal cases brought
			 against aliens in the Federal courts.
					(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated for each of fiscal years 2008 through 2012, such
			 sums as may be necessary to carry out this Act. Funds appropriated pursuant to
			 this subsection in any fiscal year shall remain available until
			 expended.
				235.Expansion of the Justice Prisoner and Alien
			 Transfer SystemNot later than
			 60 days after the date of enactment of this Act, the Attorney General shall
			 issue a directive to expand the Justice Prisoner and Alien Transfer System
			 (JPATS) so that such System provides additional services with respect to aliens
			 who are illegally present in the United States. Such expansion should
			 include—
				(1)increasing the daily operations of such
			 System with buses and air hubs in 3 geographic regions;
				(2)allocating a set number of seats for such
			 aliens for each metropolitan area;
				(3)allowing metropolitan areas to trade or
			 give some of seats allocated to them under the System for such aliens to other
			 areas in their region based on the transportation needs of each area;
			 and
				(4)requiring an annual report that analyzes of
			 the number of seats that each metropolitan area is allocated under this System
			 for such aliens and modifies such allocation if necessary.
				IIIIllegal alien registration
			301.Registration for illegal workers
				(a)RegistrationSection 262 (8 U.S.C. 1302) is amended by
			 adding at the end the following:
					
						(d)Any alien who is unlawfully employed in the
				United States as of January 1, 2007, may not receive a nonimmigrant visa under
				section 218A unless the alien—
							(1)applies for registration and fingerprinting
				under section 221(b) not later than 1 year after the effective date set out in
				section 601 of the Border Security and Immigration Reform Act of 2007;
				and
							(2)applies for a nonimmigrant visa under
				section 218A not later than 1 year after such effective
				date.
							.
				(b)Penalties
					(1)In generalSection 266 (8 U.S.C. 1306) is amended by
			 adding at the end the following:
						
							(e)Failure to register; employment of illegal
				aliens
								(1)Failure to registerAny alien who is unlawfully present in the
				United States is subject to immediate deportation and is ineligible to receive
				a nonimmigrant visa under section 218A.
								(2)Employment of illegal aliensAny employer who knowingly employs an alien
				who is unlawfully present in the United States shall be ineligible to employ
				any alien in possession of a nonimmigrant visa issued under section
				218A.
								.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date which is 2 years after the
			 effective date set out in section 601.
					302.Guest worker program
				(a)DefinitionSection 101(a)(15) (8 U.S.C. 1101(a)(15))
			 is amended—
					(1)in subparagraph (U), by striking
			 or at the end;
					(2)in subparagraph (V), by striking the period
			 at the end and inserting ; or; and
					(3)by adding at the end the following:
						
							(W)an alien having a residence in a foreign
				country who is coming to the United States to perform—
								(i)agricultural labor or services (as defined
				by the Secretary of Labor); or
								(ii)any labor or services other than those
				described in clause
				(i).
								.
					(b)Guest worker program
					(1)In generalChapter 2 of title II (8 U.S.C. 1181 et
			 seq.) is amended by inserting after section 218 the following:
						
							218A.Admission of W visa nonimmigrant guest
				workers
								(a)W guest worker applications
									(1)In generalAfter receiving a certification from the
				Secretary of Labor in accordance with paragraph (2), an employer desiring to
				import a nonimmigrant described in section 101(a)(15)(W) (referred to in this
				section as a guest worker) for employment in the United States
				shall file an application with the Secretary of Homeland Security in such form,
				in such manner, and containing such information as the Secretary may
				require.
									(2)Applicable provisionsThe provisions under subsections (a)
				through (e) of section 218 shall apply to certification petitions filed by
				employers desiring to import guest workers in the same manner as they apply to
				H-2A workers under such section.
									(b)ApplicationUpon approval of an application under
				subsection (a), a guest worker who, if physically present in the United States
				on January 1, 2007, has registered and been fingerprinted under section 221(b),
				may apply for a nonimmigrant visa under section 101(a)(15)(W) by showing such
				identification as the Secretary of Homeland Security may require.
								(c)DurationA nonimmigrant visa issued to a guest
				worker under this section shall authorize the guest worker to be employed by
				the employer who requested such worker for an initial period not to exceed 2
				years.
								(d)TermsAs a condition of continuing employment
				eligibility, a guest worker receiving a nonimmigrant visa under this section
				shall agree to—
									(1)submit information to the Secretary to be
				used—
										(A)to conduct a criminal background
				investigation of the alien; and
										(B)to verify that the alien is not listed on
				any terrorist watch list;
										(2)abide by all applicable Federal, State, and
				local laws;
									(3)be employed and abide by the terms of such
				employment; and
									(4)complete an approved assimilation program,
				including English and civics courses, before the end of the initial 2-year
				employment period.
									(e)RenewalA nonimmigrant visa issued to a guest
				worker under this section may be renewed for an unlimited number of 2-year
				terms if the guest worker complies with the terms described in subsection (d)
				and applies for renewal in the United States before the end of each prior
				2-year
				period.
								.
					(2)Clerical amendmentThe table of contents for the Immigration
			 and Nationality Act is amended by inserting after the item relating to section
			 218 the following:
						
							
								Sec. 218A. Admission of W visa nonimmigrant guest
				workers.
							
							.
					303.Effective
			 dateExcept as specifically
			 provided otherwise, this title and the amendments made by this title shall take
			 effect on the effective date set out in section 601.
			IVPenalties
			401.Increased criminal penalties for document
			 fraudSection 1546 of title
			 18, United States Code, is amended—
				(1)in subsection (a)—
					(A)by striking not more than 25
			 years and inserting not less than 25 years;
					(B)by inserting and if the terrorism
			 offense resulted in the death of any person, shall be punished by death or
			 imprisoned for life, after section 2331 of this
			 title)),;
					(C)by striking 20 years and
			 inserting imprisoned not more than 40 years;
					(D)by striking 10 years and
			 inserting imprisoned not more than 20 years; and
					(E)by striking 15 years and
			 inserting imprisoned not more than 30 years; and
					(2)in subsection (b), by striking 5
			 years and inserting 10 years.
				402.Increased criminal penalties for certain
			 crimes
				(a)In generalTitle 18, United States Code, is amended by
			 inserting after chapter 51 the following:
					
						52Illegal aliens
							1131.Enhanced penalties for certain crimes
				committed by illegal aliens
								(a)Any alien unlawfully present in the United
				States, who commits, or conspires or attempts to commit, a crime of violence or
				a drug trafficking offense (as defined in section 924), shall be fined under
				this title and sentenced to not less than 5 years in prison.
								(b)If an alien who violates subsection (a) was
				previously ordered removed under the Immigration and Nationality Act (8 U.S.C.
				1101 et seq.) on the grounds of having committed a crime, the alien shall be
				sentenced to not less than 15 years in prison.
								(c)A sentence of imprisonment imposed under
				this section shall run consecutively to any other sentence of imprisonment
				imposed for any other
				crime.
								.
				(b)Clerical amendmentThe table of chapters at the beginning of
			 part I of title 18, United States Code, is amended by inserting after the item
			 relating to chapter 51 the following:
					
						52.
				  Illegal
				  aliens1131
						
					
				403.Additional penalties
				(a)In generalSection 218A of the Immigration and
			 Nationality Act, as added by section 302, is amended by adding at the end the
			 following:
					
						(f)Penalties
							(1)Guest workersA guest worker who violates any of the
				terms described in subsection (d) shall be subject to deportation and shall be
				ineligible to receive a nonimmigrant visa under this section.
							(2)Employers
								(A)Notification of violationAn employer who fails to notify the
				Secretary of Homeland Security after discovering that a guest worker has
				violated any of the terms described in subsection (d) shall be ineligible to
				employ any alien in possession of a nonimmigrant visa issued under
				section.
								(B)Employment of illegal workersAny employer who knowingly employs a worker
				in the United States who is not authorized to work in the United States shall
				be subject to—
									(i)for the first violation, a civil penalty in
				an amount not to exceed $25,000; and
									(ii)for the second or subsequent
				violation—
										(I)a term of imprisonment not to exceed 2
				years for the individual who hired the unauthorized worker; and
										(II)disqualification of the employer from
				further participation in the guest worker program authorized under this
				section.
										.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date which is 2 years after the date of
			 the effective date set out in section 601.
				VRemoval and violation tracking
			501.Institutional removal program
				(a)Institutional removal program
					(1)ContinuationThe Secretary shall continue to operate the
			 Institutional Removal Program of the Department to—
						(A)identify removable criminal aliens in
			 Federal and State correctional facilities;
						(B)ensure that such aliens are not released
			 into the community; and
						(C)remove such aliens from the United States
			 after the completion of their sentences.
						(2)ExpansionNot later than 5 years after the date of
			 the enactment of this Act, the Secretary shall expand the Institutional Removal
			 Program to every State.
					(3)State participationThe appropriate officials of each State in
			 which the Secretary is operating the Institutional Removal Program
			 should—
						(A)cooperate with Federal officials carrying
			 out the Institutional Removal Program;
						(B)expeditiously and systematically identify
			 criminal aliens in the prison and jail populations of the State; and
						(C)promptly convey the information described
			 in subparagraph (B) to the appropriate officials carrying out the Institutional
			 Removal Program.
						(b)Report to congressNot later than 2 years after of the date of
			 the enactment of this Act, the Secretary shall submit a report to Congress on
			 the participation of the States in the Institutional Removal Program.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $50,000,000 to carry out the expanded
			 Institutional Removal Program authorized under subsection (a).
				502.Authorization for detention after
			 completion of state or local prison sentence
				(a)In generalLaw enforcement officers of a State or
			 political subdivision of a State are authorized to—
					(1)hold an illegal alien for a period of up to
			 14 days after the alien has completed the alien's State or local prison
			 sentence in order to effectuate the transfer of the alien to Federal custody
			 when the alien is removable or not lawfully present in the United States;
			 or
					(2)issue a detainer that would allow aliens
			 who have served a State or local prison sentence to be detained by an
			 appropriate prison until personnel from the Bureau of Immigration and Customs
			 Enforcement can take the alien into Federal custody.
					(b)Reimbursement
					(1)In generalThe Secretary shall reimburse a State or a
			 political subdivision of a State for all reasonable expenses incurred by the
			 State or the political subdivision for the detention of an alien as described
			 in subsection (a).
					(2)Cost computationThe amount of reimbursement provided for
			 costs incurred carrying out subsection (a) shall be determined pursuant to a
			 formula determined by the Secretary.
					(c)Technology usageTechnology such as videoconferencing shall
			 be used to the maximum extent possible in order to make the Institutional
			 Removal Program available in remote locations. Mobile access to Federal
			 databases of aliens and live scan technology shall be used to the maximum
			 extent practicable in order to make these resources available to State and
			 local law enforcement agencies in remote locations.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to reimburse a
			 State or political subdivision of a State for the detention of an illegal alien
			 pursuant to subsection (b).
				503.Use of the National Crime Information
			 Center Database to track violations of immigration law
				(a)Provision of Information to the National
			 Crime Information Center
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall provide the National Crime
			 Information Center of the Department of Justice with such information as the
			 Director may have related to—
						(A)any alien against whom a final order of
			 removal has been issued;
						(B)any alien who is subject to a voluntary
			 departure agreement that has become invalid under section 240B(a)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1229c); and
						(C)any alien whose visa has been
			 revoked.
						(2)Requirement To provide and use
			 informationThe information
			 described in paragraph (1) shall be provided to the National Crime Information
			 Center, and the Center shall enter the information into the Immigration
			 Violators File of the National Crime Information Center database if the name
			 and date of birth are available for the individual, regardless of whether the
			 alien received notice of a final order of removal or the alien has already been
			 removed.
					(3)Removal of informationShould an individual be granted
			 cancellation of removal under section 240A of the Immigration and Nationality
			 Act (8 U.S.C. 1229b), or granted permission to legally enter the United States
			 pursuant to the Immigration and Nationality Act after a voluntary departure
			 under section 240B of the Immigration and Nationality Act (8 U.S.C. 1229c),
			 information entered into the National Crime Information Center in accordance
			 with paragraph (1) of this section shall be promptly removed.
					(b)Inclusion of information in the National
			 Crime Information Center DatabaseSection 534(a) of title 28, United States
			 Code, is amended—
					(1)in paragraph (3), by striking
			 and at the end;
					(2)by redesignating paragraph (4) as paragraph
			 (5); and
					(3)by inserting after paragraph (3) the
			 following new paragraph:
						
							(4)acquire, collect, classify, and preserve
				records of violations of the immigration laws of the United States, regardless
				of whether the alien has received notice of the violation or the alien has
				already been removed;
				and
							.
					VIBorder security certification
			601.Border security certificationAny program authorized by this Act, or by
			 any amendment made by this Act, which grants legal status to any individual, or
			 adjusts the current status of any individual, who enters or entered the United
			 States in violation of Federal law shall be effective on the date that the
			 Secretary submits a written certification to the President and Congress that
			 the border security measures authorized under title I and the increases in
			 Federal detention space authorized under section 233 have been fully completed
			 and are fully operational.
			
